                                                                        EXHIBIT 10.33
                                                                                            

LEASE
 
Date:           February 9, 2007
 
 
Lessor: NNN VF WOODSIDE CORPORATE PARK, LLC, a Delaware limited liability
company ("Lessor"), acting by and through Triple Net Properties, Realty Inc.,
(“Agent” for Lessor)

 
Lessee: MERIX CORPORATION, an Oregon corporation
 
1. Lease Terms
 
1.01 The Premises is Suite 200 located within the Building whose address is
15725 SW Greystone Court, Beaverton, Oregon 97006.  The Premises contains
approximately 11,984 rentable square feet and is shown on Exhibit “A-1.”  The
Building contains approximately 48,555 rentable square feet and is part of the
Project.  The Project is depicted on Exhibit “A-2” and contains approximately
193,983 rentable square feet.  The Project is part of the Woodside Corporate
Park (the “Property”).
 
1.02 Lessee’s Notice
Address:                                                      Merix Corporation
 
15725 SW Greystone Court
 
Beaverton, Oregon 97006
 
Attn:                                           
 


with a copy to:                                                      Perkins
Coie, LLP
1120 N.W. Couch Street, Tenth Floor
Portland, OR 97209-4128
Attn:  Christopher T. Matthews


1.03 Lessor’s Notice
Address:                                                      Robert Munson
Triple Net Properties, LLC
4 Hutton Centre Drive, Suite 700
South Coast Metro, CA 92705


1.04 Lessee’s Permitted Use:  Lessee shall use the Premises only for the
following purpose(s) and for no other purpose whatsoever:  general
administrative office use.
 
1.05 Lease Term:  The Lease Term commences on April 16, 2007 (the “Estimated
Commencement Date”) or such other date as is determined by the provisions of
this Lease (the “Commencement Date”) and ends on the final day of the
eighty-eighth (88th) full calendar month thereafter (the “Expiration Date”).
 
1.06 Base Rent:  Base Rent shall be paid monthly in the amounts specified below,
calculated at an initial rate of Twenty and 50/100 Dollars ($20.50) per rentable
square foot then escalated at three percent (3%) each twelve (12) months.  If
the Commencement Date is other than the first day of a calendar month, then Base
Rent for the partial month occurring after the four (4) month abated Base Rent
period and before the first (1st) day of month five (5) shall be paid at the
month five (5) rate.
 
Months
Base Rent
1 – 4
.00
5 – 12
$20,472.67
13 – 24
$21,086.85
25 – 36
$21,719.45
37 – 48
$22,371.04
49 – 60
$23,042.17
61 – 72
$23,733.43
73 – 84
$24,445.43
85 – 88
$25,178.80



 
1.07 Security Deposit:  $25,178.80.
 
1.08 Base Year:                      2007.
 
1.09 Proportionate Share:  Lessee’s Proportionate Share of the Project, which
represents the approximate proportionate share of the Premises to the Project is
a percentage derived by taking the rentable square footage of the Premises and
making that figure the numerator, and the rentable square footage of the Project
and making that figure the denominator, and dividing the numerator by the
denominator.  Lessee's Proportionate Share of the Project is currently
calculated at 6.178%.  Lessee’s Proportionate Share of the Building within which
the Premises is located, which represents the approximate proportionate share of
the Premises to the Building, is a percentage derived by taking the rentable
square footage of the Premises and making that figure the numerator, and the
rentable square footage of the Building and making that figure the denominator,
and dividing the numerator by the denominator. Lessee's Proportionate Share of
the Building is currently calculated at 24.681%.  Lessee's Proportionate Share
of the Project and Lessee's Proportionate Share of the Building shall be
adjusted during the Lease Term to reflect any change in the respective
fractions, if the size of the Project, the Building or the Premises changes.
 
1.10 Brokers: Grubb & Ellis (Lessor) and Colliers International (Lessee).
 
2. Lease of Premises
 
2.01 Lessor leases to Lessee, and Lessee leases from Lessor, the Premises, upon
the terms of this Lease.  The Premises are leased “AS IS” except only for
Lessor’s obligations under Exhibit “B.”  The improvements to be constructed by
Lessor pursuant to Exhibit “B” are herein referred to as “Lessor’s
Work.”  Lessee acknowledges that neither Lessor nor any agent of Lessor has made
any representation or warranty regarding the Premises except as expressly set
forth herein.  The square footages set forth in this Lease are approximate and
based on BOMA standards; if the square footage is certified by the project
architect, at Lessee’s expense based upon a request made by Lessee on or before
the Commencement Date, then such certified square footage shall be used for all
purposes hereunder.  Lessor will deliver the Premises to Lessee with existing
plumbing, electrical, fire sprinkler, lighting, air conditioning, heating and
mechanical systems located in the Premises, if any, in good working condition.
 
2.02 Lessor’s Work shall be installed by Lessor in compliance with all codes,
laws, ordinances and other legal requirements.  Lessee, at its sole expense,
agrees to comply with all laws, codes, ordinances and other legal requirements
(including covenants and restrictions) applicable to the Premises (herein
“Laws”).  Lessee agrees to cause the Premises to comply with all Laws, including
by making any changes to the Premises necessitated by any Lessee activity,
including but not limited to changes required by (a) any Lessee Alterations (as
defined below), or (b) any use of the Premises or Property by Lessee; provided,
Lessor reserves the right to accomplish such changes itself at the expense of
Lessee; provided, this provision does not obligate Lessee to correct any
violation of law that exists prior to the Commencement Date or that is unrelated
to Lessee’s use.  If any activity of Lessee necessitates changes to the Project
other than the Premises, then Lessor may elect to accomplish the same at the
reasonable expense of Lessee or to require Lessee accomplish the same at its own
expense.
 
2.03 If for any reason Lessor cannot deliver possession of the Premises on the
Estimated Commencement Date of the Lease Term, Lessor will not be subject to any
liability nor will the validity of this Lease be affected in any manner except
as provided herein.  In that event, the Commencement Date shall be delayed until
delivery of possession in which event the Expiration Date of the Lease Term
shall be extended to include the same number of full calendar months as set
forth in Paragraph 1 above (plus any partial first month); provided, in the
event delivery of possession is delayed by any act, omission or request of
Lessee, then the Premises shall be deemed to have been delivered (and the
Commencement Date shall occur) on the earlier of the actual date of delivery or
the date delivery would have occurred absent the number of days of such delay
attributable to Lessee (but not days  of delay attributable to Lessor) and the
term shall then be for such number of full calendar months (plus any partial
first month). If for any reason possession of the Premises is not delivered
within ninety (90) days of scheduled Commencement Date set forth in Paragraph 1
above, Lessee may terminate this Lease by written notice given after such ninety
(90) day period but prior to delivery of possession; provided, such ninety (90)
day period shall be extended by (a) the number of days of delays attributable to
Lessee (including but not limited to delays in approvals of plans or cost
estimates, delays related to changes in plans requested by Lessee whether or not
approved by Lessor, delays caused by early entry by Lessee, and/or other delays
directly attributable to Lessee), plus (b)  the number of days of delays caused
by events beyond the reasonable control of Lessor (including but not limited to
fire, earthquake, other casualty, inclement weather, acts of God, shortages of
labor or material, excessive lead times on timely ordered items, strike, acts or
omissions of government, and/or delays in governmental permits, inspections or
approvals timely requested by Lessor).  Any such termination shall be without
liability of Lessor to Lessee.  Any such termination by Lessee shall be Lessee’s
sole remedy for delay in delivery of possession.
 
2.04 Upon expiration or termination of this Lease, Lessee agrees to return the
Premises to Lessor in the same condition as received by Lessee, reasonable wear
and tear and casualty excepted, with all removal, repair, and restoration duties
of Lessee set forth herein being fully performed; Lessee is not obligated to
remove “Lessor’s Work”, all of which shall be deemed realty and part of the
Premises.
 
2.05 Upon request made by Lessor following the Commencement Date, Lessee shall
execute and deliver an agreement setting forth the Commencement Date, the date
upon which the Lease Term shall expire, and such other matters regarding the
commencement of this Lease as Lessor shall request; the initial form of such
document is attached as Exhibit “F.”  If Lessee, with Lessor’s prior written
consent, occupies the Premises prior to the Commencement Date, Lessee’s
occupancy of the Premises shall be subject to all the provisions of the Lease.
Early occupancy of the Premises shall not advance the Expiration Date of the
Lease. Lessee shall pay Base Rent during the early occupancy period and all
other charges shall begin to accrue on the date of such early occupancy.
 
2.06 Lessee shall have the following renewal right.
 
(a) Grant of Option.  Lessor hereby grants to Lessee the option to renew this
Lease for an additional term (the “Renewal Term”) of sixty (60) months
commencing on the first day after the Expiration Date of the initial Term.  If
the option is exercised, references elsewhere herein to Term shall include the
Renewal Term.
 
(b) Exercise.  Lessee must exercise the option to renew, if at all, by giving
Lessor written notice of such exercise not less than three hundred sixty
(360) days prior to the Expiration Date of the initial Lease Term.  Upon
exercise of the option to renew, the Lease Term shall be extended through the
Expiration Date of the Renewal Term on the same terms and conditions as
contained herein, except that (i) there shall be no further right to renew the
Lease Term beyond the Renewal Term, and (ii) Base Rent during the Renewal Term
shall be determined pursuant to this Section 2.06.
 
(c) Base Rent.  Base Rent for the first twelve (12) months of the Renewal Term
shall be the greater of (i) the Base Rent scheduled for the final month of the
initial Lease Term, or (ii) the fair market base rental value of the Premises;
Base Rent shall increase by three percent (3%) each twelve (12) months.  As used
herein, the fair market base rental value of the Premises is defined as the
amount of base monthly rental, which a willing and fully informed lessee would
pay and which a willing and fully informed lessor would accept for minimum
rental of the Premises on the terms set forth in this Lease for a sixty (60)
month term as of the first day of the Renewal Term.  In determining the fair
market base rental value, reference may be made to other recent leases in the
Building and/or in other buildings owned or managed by Lessor.
 
Lessor and Lessee shall attempt, in good faith, to agree upon the fair market
base rental value of the Premises.  If they are unable to agree by the one
hundred eightieth (180th) day prior to the Expiration Date of the Lease Term,
then, within ten (10) days thereafter, Lessor and Lessee shall (x) each submit
in writing their respective offer of fair market base rental value, and (y)
jointly appoint an MAI or other qualified appraiser, who shall deliver, within
thirty (30) days after appointment, his or her written letter of opinion as to
which of the two figures submitted by Lessor and Lessee is closest to the fair
market base rental value of the Premises effective as of the date the rental
adjustment is to occur, which opinion shall be deemed to be the fair market base
rental value of the Premises.  If such fair market base rental value is less
than Base Rent for the last month of the initial Lease Term, then Base Rent for
the Renewal Term shall be the same as for the last month of the initial Lease
Term.  The fee of the appraiser shall be paid by the party whose offered figure
is not selected by the appraiser.


In the event the parties are unable to agree on the appraiser within the ten day
period, then within ten (10) days thereafter the parties shall each appoint
their own appraiser (each an "Initial Appraiser") at their own expense. Within
ten (10) days thereafter, the Initial Appraisers shall together appoint a third
qualified appraiser.  If either party fails to timely notify the other of its
appointment of an Initial Appraiser, the remaining Initial Appraiser shall be
deemed the appraiser hereunder.  If for any reason, the fair market base rental
value of the Premises is not determined prior to the first day of the Renewal
Term, this Lease shall nevertheless remain in effect, and during the interim
period until such rental rate is finally determined, Lessee shall pay Base Rent
in an amount equal to the amount which was scheduled to be paid for the final
full month of the initial Lease Term.  Any accrued payment shortage, together
with interest at the rate of nine percent (9%) per annum on unpaid amounts from
the applicable dates, shall be made within ten (10) days of the determination of
the renewal rental rate.


(d) Nature of Option.  The right to exercise the option to renew shall be
suspended during any event of Default hereunder by Lessee and also shall
terminate on the termination of this Lease or of Lessee's right of possession;
provided, if the option to renew shall have been exercised prior to the
termination for Default, then the calculation of damages upon such termination
shall include damages with respect to the Renewal Term.
 
(e) Amendment to Lease.  If Lessee exercises the option to renew this Lease,
Lessor and Lessee shall execute and deliver an amendment to this Lease setting
forth such fact and the amount of Base Rent for the Renewal Term.  At that time,
Lessee shall also pay to Lessor any additional sum necessary to increase any
security deposit held hereunder to equal the then projected last month's Base
Rent.
 
2.07 Lessee shall have the following first refusal right.
 
(a) The "Additional Space" is the leasable area of the Building which is
outlined on Exhibit E attached hereto.  At any time during the Lease Term that
Lessor receives a bona fide third party offer to lease the Additional Space or
any portion of it (other than to an existing Lessee who is renewing or extending
its lease), Lessor shall communicate to Lessee, in writing, the financial
consideration and other terms of such offer.  Lessor's communication shall
constitute an offer to Lessee to lease the Additional Space or applicable
portion thereof on the terms set forth in such communication and otherwise on
the terms set forth in Lease.  Lessee specifically acknowledges that a third
party may be willing to lease the Additional Space for a term which is longer
than the unexpired balance of the Lease Term, or as part of a larger
space.  Therefore, Lessor may offer the Additional Space or the applicable
portion thereof to Lessee on terms which require Lessee (i) to extend the
balance of the Lease Term (at a rent acceptable to Lessor) to coincide with the
length of the term being considered with respect to the third party, (ii) to
lease the entirety of the larger space, and/or (iii) to agree to other
conditions designed to protect Lessor's interest.
 
(b) Lessee shall have until 5:00 p.m. on the tenth (10th) day following receipt
of Lessor's communication to execute a lease or an addendum hereto with Lessor
for the space offered by Lessor's communication, on the terms set forth in this
Lease and in Lessor's communication.  Should Lessee fail to execute such a lease
or addendum, or otherwise indicate rejection of such communication, Lessor may
negotiate with the intended third party and execute a lease with such third
party on any terms negotiated, whether similar or dissimilar to those originally
communicated to Lessee, so long as Lessor's communication to Lessee was made in
good faith; provided, if the Base Rent or improvement allowance, if any, offered
to the third party is changed in favor of the third party by more than ten
percent (10%), then a new offer must be made to Lessee pursuant to this
provision.  If a lease with the third party is signed, this shall terminate
Lessee's rights hereunder as to the Additional Space.  If a lease with the third
party is not signed, the Additional Space shall again be subject to this right
of First Refusal.
 
(c) The rights of Lessee under this Section shall be suspended during any event
of Default and shall terminate upon any termination of this Lease or of Lessee's
right of possession hereunder; provided, however, in the event Lessee shall have
exercised an expansion right pursuant to this Section and Lessor subsequently
terminates this Lease or Lessee's right of possession hereunder for Default, the
damages to which Lessor shall be entitled shall include damages with respect to
the leasing of the expansion space.
 
(d) At such time as Lessee rejects a communication by Lessor or otherwise has no
rights (or less rights) with respect to Additional Space or any portion thereof,
Lessee shall execute and deliver to Lessor a certificate setting forth the
status of the remaining rights, if any, which Lessee enjoys with respect to the
Additional Space, the compliance of Lessor with the process set forth in this
Section, and such other matters as Lessor may recently request.
 
2.08 Lessee shall have the following early expiration right.  Lessee shall have
the right to cause the Lease Term to expire on the final day of the sixty-fourth
(64th) full calendar month of the Lease Term (herein the “Revised Expiration
Date”), upon and subject to the following provisions.
 
(a) Expiration Notice.  This right shall be exercised, if at all, by written
notice (the “Expiration Notice”) given by Lessee to Lessor no later than two
hundred seventy (270) days prior to the Revised Expiration Date.  Such
Expiration Notice shall be valid only if (i) at the time the Expiration Notice
is given, Lessee shall not be in Default and no act, event, condition, or
omission has occurred which, alone or together with notice and/or the passage of
time, would constitute a Default under the terms of this Lease, and (ii) such
Expiration Notice is accompanied by the payment required by paragraph (c)
below.  The parties agree that such payment is paid to compensate Lessor for
economic loss which Lessor would suffer by reason of the early expiration of
this Lease and that the amount of such compensation has been negotiated by the
parties and is agreed to be reasonable.  Lessee understands that Lessor does not
typically grant early expiration rights and that Lessor would be unwilling to
grant such a right in this Lease absent this agreement to be reasonably
compensated.
 
(b) Revision of Expiration Date.  Upon the giving of an effective Expiration
Notice and the making of the payment required by this provision, the Expiration
Date of the term of this Lease shall be and become the Revised Expiration Date
as perfectly as if such Revised Expiration Date had been the Expiration Date
originally set forth in this Lease.  Until such Revised Expiration Date, this
Lease shall continue in full force and effect without abatement of rent or other
diminishment of the obligations of Lessee hereunder.  The expiration of the
Lease upon the Revised Expiration Date shall not terminate any previously
accrued liabilities or obligations of Lessee, all of which shall survive such
expiration.
 
(c) Payment.  All commissions paid by Lessor related to this Lease and all costs
of Landlord’s Work (including labor, materials, permits, general conditions, and
all other hard and soft costs) shall be calculated by Lessor and such
calculation shall be delivered to Lessee following request.  Any Expiration
Notice, to be effective, must be accompanied by payment of the unamortized
portion of such expenses through the Revised Expiration Date with amortization
calculated on a straight line eighty-four (84) month basis over the eighty-four
(84) Base Rent paying months of the Lease Term, plus (ii) the amount of Base
Rent and Operating Expenses that would have been payable hereunder for months
sixty-five (65) through seventy (70) of the Lease Term.
 
(d) Additional Documents.  Upon request following the giving of an effective
Expiration Notice, both parties shall execute an amendment to this Lease setting
forth the revision of the Expiration Date; provided, the failure of the parties
to execute any such amendment shall not affect their respective rights
hereunder.  At any time within ten (10) days of Lessor’s reasonable written
request, Lessee shall execute and deliver a statement indicating whether or not
an Expiration Notice has been given and such matters with respect to any
Expiration Notice which has been given as Lessor may request.
 
2.09 Lessee has the nonexclusive right to use the common areas in the Building,
and the exterior common areas of the Project, in a reasonable manner for their
respective intended purposes.  Common areas are areas not separately demised for
use by a tenant or owner.  The common areas may be changed from time to time
but, except as may be required by law or during temporary construction periods,
no such change will materially adversely affect access to or parking for the
Premises.
 
3. Base Rent
 
On or before the first day of each calendar month of the Lease Term, Lessee will
pay to Lessor the Base Rent for such month.  Base Rent for any first partial
month and for the first full calendar month of the Lease Term, together with the
Security Deposit, are due and payable upon execution of this Lease.  Monthly
rent for any partial calendar month will be prorated.  All sums payable by
Lessee to Lessor hereunder shall be deemed rent.  Base Rent and all other
amounts required to be paid by Lessee hereunder shall be paid without deduction
or offset and without prior notice or demand.  All such amounts shall be paid in
lawful money of the United States of America and shall be paid to Lessor at the
address stated herein or to such other persons or to such other places as Lessor
may designate in writing from time to time.  Amounts payable hereunder shall be
deemed paid when actually received by Lessor.
 
4. Additional Rent
 
4.01 Unless otherwise specifically stated in this Lease, any charge payable by
Lessee under this Lease other than Base Rent is called “Additional Rent.”  The
term “rent” whenever used in this Lease means Base Rent, Additional Rent and/or
any other monies payable by Lessee under the terms of this Lease.
 
4.02 “Operating Expenses” as used herein shall include all costs and expenses
related to the ownership, management, operation, maintenance, replacement,
improvement and repair of the Premises, Building, Project and/or Property, or
any part thereof, incurred by Lessor including but not limited to:  (1)
supplies, materials, labor, equipment, and tools; (2) Lessor-incurred Utility
and Service Costs (as further described in Paragraph 4.03B below), security,
janitorial, trash removal, and all applicable service and maintenance
agreements; (3) legal, accounting, and consulting fees, costs and expenses,
including but not limited to the cost of contests of Real Property Taxes; (4)
Insurance Premiums for all policies deemed necessary by Lessor and/or its
lenders, and all deductible amounts under such policies (as further described in
Paragraph 4.03C below); (5) costs and expenses of operating, maintaining, and
repairing the Project, including but not limited to all interior areas and also
driving, parking, loading, and other paved or unpaved areas (including but not
limited to, resurfacing and striping and any snow and ice removal Lessor elects
to conduct), landscaped areas (including but not limited to, tree trimming),
building exteriors (including but not limited to, painting and roof work), signs
and directories, and lighting; (6) capital improvements and replacements
(including but not limited to, all financing costs and interest charges); (7)
compensation (including but not limited to, any payroll taxes, worker’s
compensation for employees, and customary employee benefits) of all persons,
including independent contractors, who perform duties, or render services on
behalf of, or in connection with the Project, or any part thereof, including but
not limited to, Project operations, maintenance, repair, and rehabilitation; (8)
reasonable property management fees and the cost of providing space used by the
property manager; and (9) Real Property Taxes (as further described in Paragraph
4.03A, below).  Operating Expenses may include the portion of such items
allocated to the Project, if incurred on a park-wide basis at the Property.
 
Notwithstanding anything contained in this Lease, no expenses incurred for the
following shall be included in Operating Expenses chargeable to Lessee under
this Lease: (1) rent on any ground lease; (2) costs incurred in connection with
the original construction or any expansion of the Project, including any
interest or payments on any financing, or any portion of the cost of correcting
defects in the initial design or construction of any portion of the Project or
any expansion or other work performed by or for Lessor; (3) any depreciation and
amortization of the Project; (4) damages, cost, charge, fine or penalty relating
to any violation of law or contract by Lessor, or Lessor's expenses incurred in
connection with responding to or contesting the same; (5) interest on debt or
amortization payments on any mortgages or deeds of trust or any other debt for
borrowed or advanced money, except as expressly permitted herein; (6) any cost
related to the operation of Lessor as an entity rather than the operating of the
Project, including the cost and formation of the entity, internal accounting,
legal matters, preparation of tax returns, etc.; (7) repairs occasioned by
fires, windstorm or other casualty to the extent such repairs are covered by
insurance or would have been covered by a standard "all risk" form of casualty
insurance policy; (8) all costs for which Lessor has received reimbursement or
is entitled to receive reimbursement pursuant to any law or agreement other than
this Section (including, without limitation, insurance and condemnation
proceeds), except by way of basic rents or escalation rents; (9) any property
manager's or agent's fees in excess of five (5) percent of gross revenue;
(10) legal fees in connection with the sale or lease of all or any portion of
the Project, or any interest therein, or any financing or refinancing related to
any portion of the Project, or in connection with any dispute with third parties
claiming an interest adverse to Lessor in the Project or any portion thereof,
and legal fees and auditing fees, other than legal and auditing fees reasonably
incurred in connection with the maintenance and operation of the Project or in
connection with the preparation of the statements required to be given for
expenses to be paid by Lessee pursuant to additional rent or lease escalation
provisions contained in this Lease; (11) executives' salaries above the grade of
Property manager; (12) any expense incurred to investigate or remediate any
Hazardous Materials on the Premises.  Any Operating Expenses (such as parking
lot repaving) properly chargeable to capital accounts shall be amortized over
the useful life of the applicable item(s) in accordance with GAAP.
 
4.03 A “Real Property Taxes” shall include any fee, license fee, tax, levy,
charge, or assessment (hereinafter individually and/or collectively referred to
as “Tax”) imposed by any authority having the direct or indirect power to tax
and where such Tax is imposed against the Project, or any part thereof, or
Lessor in connection with its ownership or operation of the Project, including
but not limited to: (1) any Tax on rent or Tax against Lessor’s business of
leasing the Project; (2) any Tax by any authority for services or maintenance
provided to the Project, or any part thereof, including but not limited to, fire
protection, streets, sidewalks, and utilities; (3) any Tax on real estate or
personal property levied with respect to the Project, or any part thereof, and
any fixtures and equipment and other property used in connection with the
Project; (4) any Tax based upon a reassessment of the Project due to a change in
ownership or transfer of all or part of Lessor’s interest in the Project; and,
(5) any Tax replacing, substituting for, or in addition to any Tax previously
included in this definition.  Real Property Taxes do not include Lessor’s
federal or state net income taxes.
 
4.03B  “Utility and Service Costs” shall include all Lessor incurred utility and
service costs and expenses (excluding telephone service) including but not
limited to costs related to water and plumbing, electricity, gas, lighting,
steam, sewer, waste disposal, and HVAC, and all costs related to plumbing,
mechanical, electrical, elevator, HVAC, and other systems.
 
4.03C  “Insurance Premiums” shall include all insurance premiums for all
insurance policies maintained by Lessor from time to time related to the
Project.
 
4.04 Throughout the Lease Term, Lessee will pay as Additional Rent its
Proportionate Share (of the Project and/or Building, as designated from time to
time by Lessor) of Operating Expenses to the extent the same exceed the level of
Operating Expenses incurred in the Base Year.  Estimated payments shall be made
monthly on or before the first day of each calendar month each in the amount of
Lessor’s then current estimate as outlined below.  Lessee’s Proportionate Share
will be prorated for partial months.  All Operating Expenses will be adjusted,
at the election of Lessor, to reflect 100% occupancy during any calendar year in
which the Project is not fully occupied.
 
4.05 Lessee’s Proportionate Share of Operating Expenses shall be determined and
paid as follows:
 
4.05A.                      Lessee’s Operating Expense estimates:  On or about
April 1st of each calendar year, Lessor will provide Lessee with a statement
of:  (1) Lessee’s annual share of estimated Operating Expenses over the Base
Year level for the then current calendar year; (2) Lessee’s monthly Operating
Expense estimate for the then current year; and, (3) Lessee’s retroactive
estimate correction billing (for the period of January 1st through the date
immediately prior to the commencement date of Lessee’s new monthly Operating
Expense estimate) for the difference between Lessee’s new and previously billed
monthly Operating Expense estimates for the then current year.
 
4.05B.                      Lessee’s Proportionate Share of actual annual
Operating Expenses:  Each year, Lessor will provide Lessee with a statement
(“Operating Statement”) reflecting the total amount by which the Operating
Expenses for the previous calendar year exceeded the Base Year level.  If the
total of Lessee’s Operating Expense estimates billed for the previous calendar
year are less than Lessee’s Proportionate Share of the actual Operating
Expenses, the Operating Statement will indicate the payment amount and date
due.  If Lessee has paid more than its Proportionate Share of Operating Expenses
for the preceding calendar year, Lessor will credit the overpayment toward
Lessee’s future Operating Expense obligations.  Monthly Operating Expense
estimates are due on the 1st of each month and shall commence in the month
specified by Lessor.  Lessee’s retroactive estimate correction, and actual
annual Operating Expense charges, if any, shall be due, in full, on the date(s)
specified by Lessor.
 
4.06 Lessee shall pay each Operating Expense in accordance with Lessee’s
Proportionate Share of the Building or Lessee’s Proportionate Share of the
Project, whichever is designated by Lessor.  Real Property Taxes for the
Building shall be charged based on Lessee’s Proportionate Share of the
Building.  Lessor shall have the right to make allocations (“Allocations”) to
Lessee of any one or more Operating Expenses on a different basis but only if
Lessor has a reasonable basis to do so.  For example, if reasonable, Lessor
shall have the right to elect at any time and from time to time (a) to make any
Allocation of one or more Operating Expenses based upon Lessee’s Proportionate
Share of the Building and to make other Allocations on Lessee’s Proportionate
Share of the Project, (b) to make Allocations of certain Operating Expense items
among less than all lessees and/or other than based upon the respective square
footages of the lessees, (c) to make different Allocations for different
Operating Expenses, and/or (d) to alter an Allocation or the method of
determining an Allocation from time to time. In no event shall Lessor be liable
to Lessee based upon any incorrect or disputed Allocation (although any excess
payments shall be applied or refunded) nor shall Lessee have any right to
terminate this Lease by reason of any such Allocation.
 
4.07 Unless Lessee objects to any Operating Statement by written notice to
Lessor within thirty (30) days after Lessor provides such Operating Statement to
Lessee, such Operating Statement shall be considered final and binding on
Lessee.  Should Lessee object in writing to Lessor’s determination of actual
annual Operating Expenses within thirty (30) days following delivery of Lessor’s
annual Operating Statement, Lessor shall respond to Lessee’s objection within
thirty (30) days and the parties shall, during the period thirty (30) days
thereafter, negotiate in good faith to reach an agreement with respect to
Lessor’s annual Operating Statement and Lessee’s objection thereto and to make
any payment or allowance necessary to adjust Lessee’s estimated payments, if
any, to Lessee’s Proportionate Share of Operating expenses as shown by the
annual Operating Statement.  In the event the parties are unable to so reach an
agreement, then Lessor and Lessee will engage an independent certified public
accountant with at least five (5) years experience, designated by Lessee from a
list of three provided by Lessor, to audit Lessor’s actual Operating Expenses
for the period and determine if Lessor charged to Lessee more than the maximum
amount as Lessee’s Proportionate Share of Operating Expenses for the
period.  The CPA’s determination shall be conclusive and binding on the
parties.  If such audit discloses that Lessor overstated the amount of Lessee’s
Proportionate Share of Operating Expenses due for such period, Lessor shall
refund such excess to Lessee, or at Lessor’s option, such refund will be offset
against the next Operating Expenses payment due.  If such audit discloses that
Lessor understated the amount of Lessee’s Proportionate Share of Operating
Expenses due for such period, Lessee shall pay to Lessor the additional amount
that is due as a result of Lessor’s understatement within thirty (30) days of
the audit and Lessee shall be solely responsible for the cost and expense of
such audit.  Lessee shall promptly pay the cost of such audit unless such audit
determines that Lessee was overbilled by more than 5% as its Proportionate Share
of Operating Expenses for such year; if the audit shows an overcharge of less
than 5%, Lessee shall pay the cost of the audit but Lessor shall reimburse
Lessee for one-half of such cost or, if less, an amount equal to the overcharge
amount.  Pending resolution of any objection, Lessee shall continue paying
Lessee’s Proportionate Share of Operating Expenses in the amounts determined by
Lessor.  Objecting to an annual Operating Statement and receiving a refund or
credit as provided herein are the sole remedies of Lessee regarding Operating
Expense issues and disputes.  In no event whatsoever shall Lessor be liable for
damages nor shall Lessee have a right to terminate this Lease by reason of
Operating Expense calculations, charges or disputes.
 
5. Late Charges and Interest
 
If any sum payable by Lessee to Lessor is not received by Lessor within five (5)
days after it becomes due, Lessee shall pay a late charge equal to fifty dollars
($50.00) or ten percent (10%) of the then delinquent amount, whichever is
greater.  A fifty dollar ($50.00) handling fee will be paid to Lessor by Lessee
for each bank returned check, and Lessee will be required to make all future
payments to Lessor by wire or electronic transfer or by cashier’s check.  The
acceptance of late charges and returned check charges by Lessor will not
constitute a waiver of Lessee’s Default nor any other rights or remedies of
Lessor.  Any sum due by either party hereunder that is not paid within thirty
(30) days after a written demand is made therefor, shall accrue interest at the
rate of nine percent (9%) per annum until such sums are paid in full.
 
6. Security Deposit and Financial Reporting
 
6.01 Upon Lessee’s execution of this Lease, Lessee will deposit with Lessor an
initial Security Deposit in the amount specified in Paragraph 1 as security for
Lessee’s full and faithful performance of every provision under this
Lease.  Lessor will not be required to keep the Security Deposit separate from
its general funds and has no obligation or liability for payment of interest
thereon (except when required by law).  Lessee hereby grants to Lessor a
security interest in the Security Deposit.  Lessee will not have the right to
apply any part of the Security Deposit to any amounts payable under the terms of
this Lease nor is it a measure or limitation of Lessor’s damages in event of a
Default by Lessee.   If Lessee fails to pay any rent due herein, or otherwise is
in Default of any provision of this Lease, Lessor may, without waiver of the
Default or of any other right or remedy, use, apply or retain all or any portion
of the Security Deposit for the payment of any amount due Lessor or to
compensate Lessor for any loss or damage suffered by Lessee’s Default.  Within
five (5) days after written notification by Lessor, Lessee will restore the
Security Deposit to the full amount required under this Lease.
 
6.02 Within ten (10) days after written request from Lessor, Lessee shall
deliver to Lessor such financial statements as Lessor reasonably requests
regarding Lessee or any assignee, subtenant, or guarantor of Lessee; if and so
long as Lessee is a public reporting company, any such request may be satisfied
by directing Lessor to publicly filed financial statements.  Lessee represents
and warrants to Lessor that each financial statement is a true and accurate
statement.  Lessor shall use such statements only for valid business
purposes.  Lessor shall have the right to make such financial statements and the
other contents of its files available to law enforcement or other governmental
agencies upon request.
 
7. Use of Premises
 
7.01 The Premises will be used and occupied only for Lessee’s Permitted
Use.  Lessee will, at its sole expense, comply with all conditions and covenants
of this Lease, and all applicable Laws.  Lessee will not use or permit the use
of the Premises, the Project or any part thereof, in a manner that is unlawful,
diminishes the appearance or aesthetic quality of any part of the Project,
creates waste or a nuisance, or causes damage to the Project (ordinary wear and
tear excepted).  Lessee shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise or vibrations to emanate from the Premises nor take or
permit any other action in the Premises that would endanger, annoy, or interfere
with the operations of, Lessor or any other occupant of the Project.  Lessee
shall obtain, at its sole expense, any permit or other governmental
authorization required to operate its business from the Premises.  Any animals,
excepting guide dogs, on or about the Property or any part thereof are expressly
prohibited.
 
8. Parking
 
All parking will comply with the terms and conditions of this Lease and the
parking rules and regulations included in Exhibit “D.”  Lessee will have a
non-exclusive privilege to use those parking spaces designated by Lessor for
public parking but shall not use more than four (4) spaces per 1,000 rentable
square feet of the Premises at any one time.  Vehicles parked in public parking
areas will be no larger than full-sized passenger automobiles or standard
pick-up trucks.  Lessor reserves the right, without notice to Lessee, to tow
away at the sole cost and expense of the vehicle owner any vehicles parked in
any parking area for any continuous period of 24 hours or more, or earlier if
Lessor, in its reasonable discretion, determines such parking to be a hazard or
a violation of any rules or regulations or posted notices related to
parking.  Lessor shall not be responsible for enforcing Lessee’s parking rights
against third parties.  From time to time, Lessor reserves the right, upon
written notice to Lessee, to change the location, the availability and nature of
parking spaces, establish reasonable time limits on parking, and, on an
equitable basis, to assign specific spaces with or without charge to Lessee as
Additional Rent.  The parking privilege is for occupants and visitors of the
Premises only.
 
9. Utilities and Services
 
9.01 Subject to the other provisions of this Lease, the following services are
provided.
 
A.  
Electricity, water, and elevator service (if elevators presently serve the
Premises) are provided.

 
B.  
Heating and air conditioning are provided 7:00 a.m. to 6:00 p.m. weekdays and
8:00 a.m. to 1:00 p.m. Saturdays, except holidays.  If Lessee desires such
service during other hours, Lessee must prearrange the same with Lessor and pay
an additional reasonable charge for such service; the current charge is $65 per
hour.  Lessee shall separately pay the electrical expense for its dedicated HVAC
units serving its server room.

 
C.  
Five days per week janitorial service and trash removal, periodic window
cleaning, supplies for Building operation, and other customary services.

 
If Lessee uses any utility or service in excess of normal usage levels, as
determined by Lessor in its sole discretion, Lessor shall have the right to
charge Lessee for such excess use and to charge Lessee the cost to separately
meter such use.  Lessor shall provide a separate HVAC override control for the
Premises.
 
9.02 Lessor will not be liable or deemed in Lessor Default, nor will there be
any abatement of rent or right to terminate this Lease, for (a) any interruption
or reduction of utilities, utility services or telecommunication services, (b)
any telecommunications or other company (whether selected by Lessor or Lessee)
failing to provide such utilities or services or providing the same defectively,
and/or (c) any utility interruption in the nature of blackouts, brownouts, or
rolling interruptions.  Lessee agrees to comply with any energy conservation
programs required by law or implemented by Lessor.  Lessee acknowledges that
utility and service costs and availability may fluctuate significantly, due to
power shortages or other events and factors, and Lessee accepts the risks of
such fluctuations.  Lessor reserves the right, in its sole discretion, to
designate, at any time, the utility and service providers for Lessee’s use
within the Property; no such designation shall impose liability upon Lessor.
 
9.03 Lessee has satisfied itself as to the adequacy of any Lessor owned utility
equipment and the quantity of telephone lines and other service connections to
the Building available for Lessee’s use.
 
10. Lessee Alterations and Liens
 
10.01 [Omitted.]
 
10.02 The following provisions apply to “Lessee Alterations” which means and
includes (a) any alterations or improvements to the Premises undertaken by
Lessee (other than nonstructural installation of equipment or trade fixtures),
(b) any utility installations at the Premises undertaken by Lessee, and (c) any
repair, restoration, replacement, or maintenance work at the Premises undertaken
by Lessee whether or not Lessee is required to undertake such work pursuant to
this Lease.  Except in the event of an emergency, Lessee shall not commence any
Lessee Alteration without first obtaining the prior written consent of Lessor in
each instance which consent shall not be unreasonably withheld, delayed or
conditioned.  Lessee shall submit such information regarding the intended Lessee
Alteration as Lessor may reasonably require, and no request for consent shall be
deemed complete until such information is delivered.  The following provisions
apply to all Lessee Alterations.
 
(a) Lessee shall hire a licensed general contractor who, in turn, shall hire
only licensed subcontractors.  All work shall be conducted expeditiously and be
completed within a reasonable time.
 
(b) Lessee shall obtain all required permits and deliver a copy of the same to
Lessor.  Lessee shall install all Lessee Alterations in strict compliance with
all permits, any plans approved by Lessor, and all reasonable conditions to
Lessor’s approval.
 
(c) Unless Lessor elects otherwise in its applicable prior written consent,
Lessee shall remove each Lessee Alteration at the end of this Lease or Lessee’s
right of possession and restore the Premises to its prior condition, all at
Lessee’s expense.
 
(d) Lessee shall deliver to Lessor, within ten (10) days following installation
of each Lessee Alteration, (w) accurate, reproducible as-built plans, (x) proof
of final inspection and approval by all governmental authorities if applicable,
(y) complete lien waivers for all costs of the Lessee Alteration, and (z) a copy
of a recorded notice of completion.
 
10.03 Lessor shall have the right to inspect all Lessee Alterations.  Lessee
shall pay to Lessor a fee equal to five percent (5%) of total project cost to
compensate Lessor for review of plans, inspection of work, and other activities
regarding any Lessee Alterations.  Approval of any plans or inspection of any
work is for the sole benefit of Lessor and is not a representation by Lessor
that any work is suitable or complies with applicable requirements.  Lessor’s
approval of any Lessee Alterations and/or Lessor’s approval or designation of
any general contractor, subcontractor, supplier or other project participant
will not create any liability whatsoever on the part of Lessor.
 
10.04 Lessee shall pay all costs of Lessee Alterations as and when due.  Lessee
shall not allow any lien to be filed.  Lessee shall obtain advance lien waivers
and third-party beneficiary agreements from all contractors, subcontractors,
suppliers, and others providing equipment, labor, materials, or services, in the
form required by Lessor.  If any lien is filed, then, without waiver of any
other right or remedy, Lessor shall have the right to cause such lien to be
removed by any means allowed by law, including bond, deposit, and/or payment of
the underlying claim.  All sums expended by Lessor in connection with such lien
and/or its removal, including attorney fees, shall be immediately due from
Lessee to Lessor, together with interest at the rate of twelve percent (12%) per
annum.
 
10.05 All Lessee Alterations are part of the realty and belong to
Lessor.  Lessee shall be solely responsible to insure all Lessee Alterations and
to restore the same following any casualty.  As a condition of Lessor consenting
to any Lessee Alterations, Lessor reserves the right, at any time:  (i) to
require Lessee to pay an amount determined by Lessor to cover the costs of
demolishing part or all of any Lessee Alterations and/or the cost of returning
the Premises to their condition before any such work commenced (normal wear and
tear excepted); and/or (ii) to elect to make Lessee the owner of all or any
specified part of the Lessee Alterations and/or to require Lessee, upon
termination of this Lease, to remove none, all, or part of the same at its sole
cost and expense.  The provisions of this Paragraph shall survive the
termination of this Lease.
 
10.06 Notwithstanding any other provision of this Lease, Lessee shall remove, at
or prior to the expiration or termination of this Lease, at its expense, all
wiring and cabling installed at the Premises which shall have been installed by
Lessee or which Lessor shall have installed pursuant to this Lease or at the
request of Lessee.  Such wiring and cabling shall include but not be limited to
(a) wiring and cabling above the ceiling panels, behind or within walls, and
under or within floors, (b) wiring and cabling for voice, data, security or
other purposes, (c) wiring and cabling installed pursuant to this Paragraph 10,
pursuant to Exhibit B, or otherwise, and (d) all related installations,
equipment and items whatsoever.
 
11. Repairs
 
11.01 Subject to Paragraph 11.02 below, Lessee shall, at all times and at its
sole cost and expense, keep all parts of the Premises (including Lessee
Improvements) in good order, and in a neat, clean and safe condition.  If Lessee
does not perform required maintenance, Lessor shall have the right, without
waiver of Default nor of any other right or remedy, to perform such obligations
of Lessee on Lessee’s behalf, and Lessee will reimburse Lessor for any costs
incurred immediately upon demand.
 
11.02 Lessor shall perform or cause to be performed all repairs required in the
Premises, Building and common areas of the Project.  All costs incurred by
Lessor in making such repairs shall be Operating Expenses; provided, Lessee
shall reimburse Lessor for 100% of any such costs incurred by Lessor (a) due to
the act or omission of Lessee (including but not limited to clogging of
plumbing, stain removal, and repair of damage to the Premises beyond ordinary
wear and tear), or (b) for repairs or maintenance in excess of or other than
routine Building standard repairs and maintenance as determined by Lessor in its
sole discretion (for example, repair, replacement, inspection, servicing or
maintenance of any above standard dedicated HVAC unit, repair of built-in
appliances, or periodic replacing of above standard light bulbs).
 
12. Insurance
 
12.01 Lessee will not do or permit anything to be done within or about the
Premises or the Project which will increase the existing rate of any insurance
on any portion of the Project without separately reimbursing Lesser for such
increase, and shall not cause the cancellation of any insurance policy covering
any portion of the Project.  Lessee will, at its sole cost and expense, comply
with any requirements of any insurer of Lessor.
 
12.02 Lessee agrees to maintain policies of insurance described in this
Paragraph.  Lessor reserves the right, from time to time, to require additional
coverages if reasonable and if available at commercially reasonable rates
(including, for example, flood insurance, if the Premises is located in a flood
hazard zone), and/or to require higher amounts of coverages.  No insurance
policy of Lessee shall have a deductible greater than $25,000.
 
(a)           Workers’
Compensation                                                                   Statutory
Requirements
 
Employer’s
Liability                                                                           Not
less than $1,000,000.00
 
 
(b)
Commercial General Liability
Not less than $1,000,000.00 combined single limit per occurrence

 
 
Not less than $2,000,000.00 aggregate this location

 
The Commercial General Liability policies shall insure on an occurrence and not
a claims-made basis and cover the Premises, Project and Property. Such policies
shall cover liability arising from premises, operations, independent
contractors, products-completed operations, personal injury, advertising injury
and liability assumed under an insured contract (specifically insuring
performance of the indemnity obligations of Lessee hereunder); such policies
shall not be excess, nor exclude pollution or employment-related practices.
 
 
(c)
Automobile Liability
Not less than $300,000.00 combined single limit

 
including property damage

 
     (d)  
“Causes of Loss -- Special Form” coverage including endorsements for flood
coverage, earthquake sprinkler leak coverage, and such endorsements and
supplemental coverages as Lessor may require from time to time.  This insurance
coverage must cover all property owned by Lessee, for which Lessee is legally
liable, which Lessee is obligated to repair and restore hereunder, and/or which
was installed at the expense of or at the request of Lessee, including but not
limited to, any Lessee Alterations, furniture, fixtures, equipment,
installations and any other personal property of Lessee, in an amount not less
than their full replacement value.  All proceeds of this insurance shall only be
used for the repair and replacement of property so insured; Lessee hereby
assigns to Lessor all its rights to receive any proceeds of such insurance
policies attributable to any Lessee Alterations if this Lease is terminated due
to damage or destruction.

 
The limits of the insurance coverage required under this Lease will not limit
the liability of Lessee nor relieve Lessee of any obligation hereunder.  All
insurance to be carried by Lessee will be primary to, and non-contributory with,
Lessor’s insurance, and contain cross-liability endorsements and will in
addition to the above coverage specifically insure Lessor against any damage or
loss that may result either directly or indirectly from any default of Lessee
under Paragraph 14 (Hazardous Materials) herein.  Any similar insurance carried
by Lessor will be considered excess insurance only.
 
12.03 Lessee will name Lessor (and, at Lessor’s request, any mortgagee) and
Lessor’s agents as additional insureds on all insurance policies required of
Lessee under this Lease, other than Worker’s Compensation, Employer’s Liability,
Automobile Liability, and Fire and Extended coverage (except on Lessee
Alterations to the Premises for which Lessor shall be named an additional
insured) insuring Lessor and such other additional insureds regardless of any
defenses the insurer may have against Lessee and regardless of whether the
subject claim is also made against Lessee.  All insurance policies carried by
Lessee will permit the insured, prior to any loss, to agree with a third party
to waive any claim it might have against said third party without invalidating
the coverage under the insurance policy, and will release Lessor (and Lessor’s
affiliates and subsidiaries, and all officers, partners, directors, and
employees of Lessor and/or of any such subsidiary or affiliate), from any claims
for damage to any person, to the Project of which the Premises are a part, any
existing improvements, Lessee Alterations to the Premises, and to any furniture,
fixtures, equipment, installations and any other personal property of Lessee
caused by or resulting from, risks which are to be insured against by Lessee
under this Lease, regardless of cause.
 
12.04 Lessee will deliver to Lessor (and, at Lessor’s request, to any mortgagee
or to any other third party), simultaneously with its execution of this Lease
and thereafter at least thirty (30) days prior to expiration, cancellation or
change in insurance, certificates of insurance evidencing, at a minimum, the
coverage specified in Paragraph 12.02.  All such certificates shall be in form
and substance reasonably satisfactory to Lessor, shall affirmatively demonstrate
all coverages and requirements set forth in this Lease, shall contain no
disclaimers of coverage, and shall include a firm and unconditional obligation
to give to Lessor at least ten (10) days’ prior written notice prior to
cancellation or change in any coverage.  All insurance required hereunder will
be with companies licensed and authorized to do business in the state in which
the Property is located and holding a “General Policyholders Rating” of “A VIII”
or better, as set forth in the most current Best’s Insurance Guide.
 
12.05 Lessor will secure and maintain insurance coverage in such limits as
Lessor may deem reasonable in its sole judgment to afford Lessor adequate
protection.  The premiums for commercial liability insurance and property damage
insurance are “Insurance Premiums” under Paragraph 4.03C above.  Any proceeds of
such insurance shall be the sole property of Lessor.  Lessor makes no
representation that the insurance policies and coverage amounts specified to be
carried by Lessee or Lessor under the terms of this Lease are adequate to
protect Lessee.   Lessee will provide, at its own expense, all insurance as
Lessee deems adequate to protect its interests.
 
12.06 Without limiting the effect of any other waiver of or limitation on the
liability of Lessor set forth herein, and except as provided in Paragraph 13
and/or Paragraph 14 below, neither Lessor nor Lessee shall be liable to the
other party or to any insurance company (by way of subrogation or otherwise) for
any loss of or damage to tangible property due to casualty regardless of
negligence.  For purposes of this Paragraph 12.06, “Lessor” shall include
Lessor’s affiliates and subsidiaries, and all officers, partners, directors, and
employees of Lessor or of any such subsidiary or affiliate.
 
13. Waiver of Claims and Indemnification
 
Lessee waives all claims against Lessor for any damage to any property in or
about the Project, for any loss of business or income, regardless of the cause
of any such loss or event (including negligence) or time of occurrence.  Subject
to Section 12.06, Lessee will indemnify, protect, defend and hold harmless
Lessor from and against all claims, losses, damages, causes of action, costs,
expenses and liabilities, including legal fees, arising out of Lessee’s
occupancy of the Premises or presence on the Project, the conduct of Lessee’s
business, any Default by Lessee, and/or any act, omission or neglect of Lessee,
its agents, contractors, employees, suppliers, licensees or invitees.  For
purposes of this Paragraph 13, “Lessor” shall include also Lessor’s affiliates
and subsidiaries, and all officers, partners, directors, and employees of Lessor
or of any such subsidiary or affiliate.
 
14. Hazardous Materials
 
14.01 “Hazardous Materials” will mean any substance commonly referred to, or
defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, freon or radioactive materials.  Lessee will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Lessee, or
its agents without the prior written consent of Lessor, which consent may be
withheld or conditioned in Lessor’s sole discretion; provided, Lessee may bring
into the Premises small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Lessee by unregulated
retail purchase if the same are necessary in Lessee’s normal business
operations.  If Lessee brings any Hazardous Materials to the Premises or
Property, with or without the prior written consent of Lessor (without waiver of
the requirement of prior written consent), Lessee shall: (1) use such Hazardous
Material only as is reasonably necessary to Lessee’s business, in small,
properly labeled quantities; (2) handle, use, keep, store, and dispose of such
Hazardous Material using the highest accepted industry standards and in
compliance with all applicable Laws; (3) maintain at all times with Lessor a
copy of the most current MSDS sheet for each such Hazardous Material; and (4)
comply with such other rules and requirements Lessor may from time to time
impose.  Upon expiration or earlier termination of this Lease, Lessee will, at
Lessee’s sole cost and expense, cause all Hazardous Materials brought to the
Premises or the Property by Lessee, its agents, contractors, employees,
suppliers, licensees or invitees, to be removed from the Property in compliance
with any and all applicable Laws.
 
14.02 If Lessee or its agents violate the provisions of this Paragraph 14, or
performs any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, then Lessee will
promptly, at Lessee’s expense, take all investigatory and/or remedial action
(collectively called “Remediation”) that is necessary to fully clean up, remove
and dispose of such Hazardous Materials and any contamination so caused and
shall do so in compliance with any applicable Laws.  Lessee will also repair any
damage to the Premises and any other affected portion(s) of the Property caused
by such contamination and Remediation.
 
14.03 Lessee shall immediately provide to Lessor written notice of any
investigation or claim arising out of the use by Lessee of Hazardous Materials
at the Property or the violation of any provision of this Paragraph 14 and shall
keep Lessor fully advised regarding the same.  Lessee shall provide to Lessor
all reports regarding the use of Hazardous Materials by Lessee at the Property
and any incidents regarding the same, regardless of whether any such
documentation is considered by Lessee to be confidential.  Lessor retains the
right to participate in any legal actions affecting the Property involving
Hazardous Materials.
 
14.04 Lessee will indemnify, protect, defend and forever hold Lessor, its
lenders and ground lessor, if any, and the Premises, the Property, or any
portion thereof, harmless from any and all damages, causes of action, fines,
losses, liabilities, judgments, penalties, claims, and other costs arising out
of any failure of Lessee to observe any covenants of this Paragraph 14 of this
Lease.  All provisions of this Paragraph 14 shall survive the expiration of this
Lease and any termination of this Lease or of Lessee’s right of possession.  For
purposes of this Paragraph 14.04, “Lessor” shall include also Lessor’s
affiliates and subsidiaries, and all officers, partners, directors, and
employees of Lessor or of any such subsidiary or affiliate.
 
14.05 If the Premises or Building is contaminated by Hazardous Materials that
are not brought to the Building  by Lessee nor released by Lessee, then Lessor
shall take all legally required steps regarding such contamination without any
expense to Lessee; no cost of such remedial action by Lessor shall be an
Operating Expense.
 
15. Lessor’s Access
 
Lessor, its agents, contractors, consultants, servants and employees, will have
the right to enter the Premises at any time in the case of an emergency, and
otherwise at reasonable times during business hours after at least twenty-four
(24) hours notice, to examine the Premises, perform work in the Premises, show
the Premises, exercise any right or remedy, or for any other reasonable
purpose.  For each of these purposes, Lessor will at all times have and retain
any necessary keys.  Lessee will not alter any lock or install new or additional
locks or bolts on any door in or about the Premises without obtaining Lessor’s
prior written approval and will, in each event, furnish Lessor with a new
key.  Access by Lessor will not give Lessee the right to terminate this Lease,
and will be without abatement of rent or liability on the part of
Lessor.  Notwithstanding the above, Lessor hereby acknowledges and agrees that
Lessee will have on site both a server room and a check closet, both of which
are required to be locked at all times.  Lessor consents to the installation of
locks on the door to the server room and check room, and waives Lessor's right
to demand a key to such locks, but shall have the right in an emergency to enter
such rooms by any means without liability.
 
16. Damage or Destruction
 
16.01 If the Premises is damaged or destroyed by fire or other casualty, Lessee
will immediately give written notice to Lessor of the casualty.  Lessor will
have the right to terminate this Lease following a casualty if any of the
following occur:  (i) insurance proceeds actually paid to Lessor and available
for use are not sufficient to pay the full cost to fully repair the damage to
the Premises or the Building; (ii) Lessor determines that the Premises or the
Building cannot be fully repaired within one hundred eighty (180) days; (iii)
the Premises are damaged or destroyed within the last twelve (12) months of the
Lease Term; (iv) Lessee is in Default of this Lease at the time of the casualty;
(v) Lessor would be required under this Lease to abate or reduce Lessee’s rent
for a period in excess of six (6) months if the repairs were undertaken; or
(vi) the Project, or the Building in which the Premises is located, is damaged
such that the cost of repair of the same would exceed 10% of the replacement
cost of the same.  If Lessor elects to terminate this Lease, Lessor will be
entitled to retain all applicable Lessee insurance proceeds excepting those
attributable to Lessee’s furniture, fixtures, equipment, and any other personal
property, and excepting proceeds of business interruption insurance maintained
by Lessee.
 
16.02 If this Lease is not terminated pursuant to Paragraph 16.01, Lessor will
repair the Premises and this Lease shall continue.  The repair obligation of
Lessor shall be limited to repair of the Premises excluding any Lessee
Alterations and any personal property and trade fixtures of Lessee.  During the
period of repair, rent will be abated or reduced in proportion to the degree to
which Lessee’s use of the Premises is impaired, as determined by Lessor, not to
exceed the total amount of rent loss insurance proceeds, directly attributable
to Lessee’s Premises, Lessor has received.  However, rent will not be abated if
Lessee or any of its agents is the cause of the casualty.
 
17. Transfer (Assignment/Subletting)
 
17.01 Lessee will not, voluntarily or by operation of law, assign, sell, convey,
sublet or otherwise transfer all or any part of Lessee’s right or interest in
this Lease, or allow any other person or entity to occupy or use all or any part
of the Premises (collectively called “Transfer”) without first obtaining the
written consent of Lessor which shall not be unreasonably withheld, delayed or
conditioned by Lessor.  Any Transfer without the prior written consent of Lessor
shall be void.  Without limiting the generality of the definition of “Transfer,”
it is agreed that each of the following shall be deemed a “Transfer” for
purposes of this Paragraph: (a) an entity other than Lessee becoming the tenant
hereunder by merger, consolidation, or other reorganization; and (b) transfer,
individually or cumulatively when combined with all other transfers, of fifty
percent (50%) or more of the ownership interest in Lessee (unless Lessee is an
entity whose stock is publicly traded).  Lessee shall provide to Lessor all
information requested by Lessor concerning a Transfer.  If Lessor has not
granted consent in writing to a Transfer within thirty (30) days of  Lessee’s
request hereunder and delivery of all such information, Lessor will be deemed to
have rejected Lessee’s request.  In no event shall Lessee mortgage, encumber,
pledge or assign for security purposes all or any part of its interest in this
Lease.
 
17.02 In the event Lessor consents to a Transfer, the Transfer will not be
effective until Lessor receives a fully executed agreement regarding the
Transfer, in a form and of substance acceptable to Lessor, any documents or
information required by such agreement (including any estoppel certificate and
any subordination agreement required by any lender of Lessor), an amount equal
to all attorneys fees and other expenses of Lessor incurred in connection with
the Transfer, and a Transfer fee in an amount reasonably determined by
Lessor.  Lessee agrees to pay to Lessor all reasonable attorneys’ fees and other
reasonable expenses incurred by Lessor related to a request for consent to
Transfer regardless of whether such consent is granted and regardless of whether
the Transfer is consummated.
 
17.03 One half of any consideration paid to Lessee for assignment of this Lease,
less any reasonable brokerage commission paid by Lessee with respect to such
assignment, shall be immediately paid to Lessor.  In the event of a sublease of
all or a portion of the Premises, one half of all rents payable by the subtenant
in excess of rents payable hereunder (allocated on a per square foot basis in
the event of a partial sublease) shall be immediately due and payable to Lessor;
provided, excess rental shall be calculated taking into account straight-line
amortization, without interest, of any reasonable brokerage commission paid by
Lessee in connection with the subject sublease transaction.
 
17.04 Lessor may, within thirty (30) days after submission of Lessee’s written
request for Lessor’s consent to a Transfer, terminate this Lease (or, as to a
partial subletting, terminate this Lease as to the portion of the Premises
proposed to be sublet) as of the date the proposed Transfer was to be effective.
If Lessor terminates this Lease as to only a portion of the Premises, then
(a) this Lease shall cease as to such portion of the Premises, (b) Lessee shall
pay to Lessor all Base Rent and other amounts accrued through the termination
date relating to the portion of the Premises covered by the proposed Transfer
(allocated on an equitable basis), and (c) Lessee shall execute, upon request of
Lessor, an amendment hereto setting forth matters related to such partial
termination.  Lessor may physically separate the recaptured portion of the
Premises and lease such portion of the Premises to the prospective transferee
(or to any other person) without liability to Lessee.
 
17.05 Regardless of whether consent by Lessor is granted in connection with any
Transfer, no Transfer shall release Lessee from any obligation or liability
hereunder; Lessee shall remain primarily liable to pay all rent and other sums
due hereunder to Lessor and to perform all other obligations
hereunder.  Similarly, no Transfer, with or without the consent of Lessor, shall
release any guarantor from its obligations under its guaranty.  Upon any
assignment or sublease, any rights, options or opportunities granted to Lessee
hereunder to extend or renew the Lease Term, to shorten the Lease Term, or to
lease additional space shall be null and void.
 

– LEASE
PDX/114309/151906/JDG/1494282.7
 
 

--------------------------------------------------------------------------------

 

18. Default
 
Time is of the essence in the performance of all covenants of Lessee.  Lessee
will be in Default if any of the following events occurs:
 
18.01 Lessee fails to make, as and when due, any payment of Base Rent,
Additional Rent, or any other monetary payment required to be made by Lessee
herein and Lessee does not cure such failure within five (5) days after Lessor
gives written notice of such failure to Lessee; provided, if Lessor has given
such a written notice with respect to two (2) payments due in any calendar year,
then the failure by Lessee to pay any other payment due in such calendar year,
on or before the date when first due, shall be a Default hereunder without any
written notice from Lessor and without any grace or cure period.
 
18.02 Lessor discovers that any representation or warranty made by Lessee or any
guarantor was materially false when made or that any financial statement of
Lessee or of any guarantor of this Lease given to Lessor was materially false.
 
18.03 Lessee makes any general arrangement or assignment for the benefit of
creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay its
debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Project or
its  interest in this Lease.
 
18.04 Lessee fails to observe, perform or comply with any of the non-monetary
terms, covenants, conditions, provisions or rules and regulations applicable to
Lessee under this Lease other than as specified above in this Paragraph 18;
provided, if such failure (i) is not a violation of law on the part of Lessee,
and (ii) is not the type of failure as to which Lessor shall have previously
given Lessee written notice in the same calendar year, then such failure shall
not be a “Default” so long as Lessee cures such failure within thirty (30) days
following written notice of such failure from Lessor or, if the failure cannot
be fully cured within such 30 days, then so long as Lessee demonstrates that it
has promptly commenced cure within such 30 days and is thereafter diligently
pursuing cure to completion.
 
18.05 Any guarantor becomes insolvent, becomes a “debtor” in a bankruptcy
proceeding, fails to perform any obligation under its guaranty, or attempts to
revoke its guaranty.
 
19. Remedies of Lessor
 
19.01 If Lessee fails to perform any duty or obligation of Lessee under this
Lease and such failure constitutes a Default under Paragraph 18 above, Lessor
may at its option, without waiver of Default nor any other right or remedy,
perform any such duty or obligation on Lessee’s behalf.  The costs and expenses
of any such performance by Lessor will be immediately due and payable by Lessee
upon receipt from Lessor of the reimbursement amount required.
 
19.02 Upon a Default, with or without notice or demand, and without limiting any
other of Lessor’s rights or remedies, Lessor may:
 
 
(a)
Terminate this Lease and/or terminate Lessee’s right to possession of the
Premises.  Upon any such termination, Lessee will immediately surrender
possession of the Premises to Lessor.  On termination of this Lease or Lessee’s
right of possession, Lessor will be entitled to recover from Lessee: (i) the
worth at the time of the award of the unpaid rent which had been earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid rents which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Lessee proves
could have been avoided; (iii) the worth at the time of the award of the amount
by which the unpaid rents for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss for such period that Lessee proves
could be reasonably avoided; and (iv) the worth at the time of the award of any
other amount necessary to compensate Lessor for all the damage proximately
caused by Lessee’s failure to perform its obligations under this Lease,
including specifically the unamortized portion of all brokerage commissions paid
in connection with this Lease and all costs of Lessor’s Work (amortized without
interest on a straight line basis over the initial Lease Term), and
reimbursement of any free rent, deferred rent or other Lease execution
inducement.  The expiration or termination of this Lease, and/or the termination
of Lessee’s right to possession, will not release Lessee from any liability
under this Lease.

 
(b)  
Continue the Lease and Lessee’s right to possession and recover rent as it
becomes due.  Acts of maintenance or preservation, efforts to relet the
Premises, removal or storage of Lessee’s personal property or the appointment of
a receiver to protect Lessor’s interest under this Lease, will not constitute a
termination of Lessee’s right to possession.

 
 
(c)
Pursue any other remedy now or hereafter available to Lessor under the laws or
judicial  decisions of the state wherein the Premises is located.

 
19.03 The “worth at the time of award” referred to in Paragraph 19.02(a)(i),
19.02(a)(ii), and 19.02(a)(iv) will additionally include interest computed by
allowing interest at the rate of nine percent (9%) per annum (or, if lower, at
the maximum rate allowed by law).  The “worth at the time of award” referred to
in Paragraph 19.02(a)(iii) will be computed by discounting the amount at the
discount rate of the Federal Reserve Bank of San Francisco in effect at the time
of award, plus one percent (1%).
 
19.04 No right or remedy conferred upon or reserved to Lessor in this Lease is
intended to be exclusive of any right or remedy granted to Lessor by statute or
common law, and each and every such right and remedy will be cumulative.
 
20. Condemnation
 
If any portion of the Premises or any portion of the Building in which the
Premises is located, or any portion of the Project which would substantially
interfere with Lessor’s ownership, or Lessor’s or Lessee’s ability to conduct
business is taken for any public or quasi-public purpose by any governmental
authority, including but not limited to, by exercise of the right of
appropriation, inverse condemnation, condemnation or eminent domain, or sold in
lieu of such taking, Lessor, at its option, may terminate this Lease without
recourse by Lessee.  If this Lease is not terminated, Lessor will promptly
proceed to restore the Premises and/or any portion of the Project used in common
by all lessees to substantially the same condition as prior to such taking
allowing for any reasonable effects of such taking.  Should a portion of the
Premises be taken in a case where Lessor does not exercise its right to
terminate this Lease, Lessor will abate the rent corresponding to the term
during which, and to the part of the Premises which, Lessee is deprived on
account of such taking. Any award for any taking or payment made in lieu of
exercise of such power will be the property of Lessor, whether such award be
made as compensation for diminution of value of the leasehold or for the taking
of the fee, or as severance damages; however, Lessee will be entitled to any
compensation, separately awarded to Lessee for Lessee’s relocation expenses.
 
21. Estoppel Certificate
 
Lessee will execute and deliver to Lessor, within fourteen (14) days after
written request from Lessor, a written Estoppel Certificate in form prepared by
Lessor certifying: (i) that this Lease is unmodified and in full force and
effect (or, if modified, specifying each such modification); (ii) the
Commencement Date and expiration of the Lease Term; (iii) the absence or status
of any rights of Lessee to renew, extend, or otherwise alter the Lease Term or
to lease additional space or alter the definition of the Premises; (iv) the date
to which rent and any other charges are paid in advance, if any; (v) that there
are not, to Lessee’s knowledge, any uncured Defaults on the part of Lessor, or
stating the nature of any uncured Defaults; (vi) the current Base Rent amount
and the amount and form of the Security Deposit on deposit with Lessor; (vii)
that Lessor has completed any promised improvements to the Premises and paid any
promised improvement allowance (or detailing any work to be performed or
allowance to be paid); and (viii) any other information reasonably requested,
including but not limited to, any requested information regarding Hazardous
Materials.  Any such Estoppel Certificate may be relied upon by Lessor, and also
by any actual or prospective buyer or lender of the Project and any other third
party designated by Lessor (the “Beneficiaries”).  If Lessee fails to execute
and deliver such Estoppel Certificate within such fourteen (14) day period, then
without waiver of Default or of any other right or remedy of Lessor, Lessor
shall have the right to deliver to the Beneficiaries a completed Substitute
Estoppel Certificate regarding this Lease certifying the matters which Lessee
was requested to certify in the Estoppel Certificate.  A notice enclosing a copy
of the Substitute Estoppel Certificate shall be simultaneously sent to
Lessee.  Each statement in the Substitute Estoppel Certificate shall be deemed
true, and shall be binding upon Lessee, unless Lessee provides, within five (5)
days of the receipt of Lessor’s notice, written notice addressed to Lessor and
the Beneficiaries disagreeing with such statement on specific grounds.  Lessee
shall defend and indemnify Lessor regarding any claim that a statement in the
Substitute Estoppel Certificate to which Lessee did not so disagree is
inaccurate.
 
22. Notices
 
All communications and notices required under this Lease shall be in writing and
shall be addressed to the respective address of the receiving party set forth in
Paragraph 1 above.  All notices required hereunder shall be given by reputable
overnight courier, U. S. mail (First Class, postage prepaid), or hand delivery,
and shall be deemed received (i) if mailed, on the earlier of actual receipt or
three (3) days after such mailing, (ii) one business day following delivery by
Lessor to such an overnight courier, or (iii) upon hand delivery.  At any time
during the Lease Term, Lessor or Lessee may specify a different Notice Address
by providing written notification to the other.
 
23. Holdover
 
If Lessee remains in possession of all or any part of the Premises with Lessor’s
prior written consent after the expiration or termination of this Lease or of
Lessee’s right to possession, such possession will constitute a month-to-month
tenancy which may be terminated by either Lessor or Lessee upon thirty (30) days
written notice and will not constitute a renewal or extension of the Lease
Term.  If Lessee remains in possession after such expiration or termination
without Lessor’s prior written permission, such possession will constitute a
tenancy-at-will terminable upon forty-eight (48) hours’ notice by Lessor and
will not constitute a month-to-month tenancy nor a renewal or extension of the
Lease Term.  In the event of a month-to-month tenancy or tenancy-at-will under
this Paragraph, Lessee’s Base Rent will be two hundred percent (200%) of the
Base Rent payable during the last month of the Lease Term, any other sums due
under this Lease will be payable in the amounts and at the times specified in
this Lease, and all options, rights of refusal, expansions and/or renewals shall
be null and void.  Any tenancy under this Paragraph will be subject to every
other term, condition and covenant contained in this Lease.  Lessee agrees to
defend, indemnify and hold Lessor harmless from any claim or cause of action
arising out of related to the failure of Lessee to surrender possession of the
Premises to Lessor upon the expiration of this Lease or upon any such
termination.  Notwithstanding the foregoing, Lessee has the one-time right to
holdover for a period of one hundred eighty (180) days following the scheduled
expiration of the Lease Term (but not after any termination of the Lease or
Lessee’s right of possession for any reason) at a Base Rent of one hundred ten
percent (110%) of the final scheduled Base Rent hereunder; provided, (i) Lessee
must exercise this right by written notice given at least ninety (90) days prior
to such scheduled Expiration Date, (ii) giving such notice obligates Lessee to
the full one hundred eighty (180) day period, (iii) the notice shall not be
valid if given after a Default, after a termination of this Lease or Lessee’s
right of possession for any reason or cause, or after the giving of an
Expiration Notice.
 
24. [Omitted]
 
25. Default by Lessor; Limitation of Liability; Real Estate Investment Trust
 
25.01 In the event Lessor fails to perform any obligation required to be
performed under this Lease, Lessee will notify Lessor in writing of such
failure.  Lessor shall not be deemed in Lessor Default hereunder unless and
until such notice is actually received by Lessor and Lessor fails within thirty
(30) days of receipt of such notice to commence to make a good faith effort to
cure the failure or thereafter ceases to pursue such cure to completion.
 
25.02 The obligations of Lessor under this Lease shall be binding only on the
undersigned Lessor (and its successors and assigns) and not upon any of its
subsidiaries or affiliates nor upon any partners, investors, trustees,
directors, officers, employees, agents, shareholders, advisors or managers of
Lessor in their individual capacities.  With respect to any obligations of
Lessor to Lessee under this Lease and with respect to any liabilities arising at
the Project, Lessee’s sole and exclusive remedy shall be a claim against the
undersigned Lessor (and its successors and assigns).
 
25.03 In consideration of the benefits accruing hereunder, Lessee on behalf of
itself and all of its Transferees covenants and agrees that, in the event of any
actual or alleged Lessor Default of this Lease or in the event of any other
claim or cause of action by Lessee, Lessee’s recourse against Lessor for any
monetary damages (over and above damages actually paid by available insurance,
if any) will be limited to the actual amount of equity of Lessor in the Project;
calculations of equity shall be made as of the initial date Lessee notifies
Lessor of the actual or alleged Default or other claim.  Any judgment against
Lessor shall be satisfied only out of the Project; no other assets of Lessor
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of any judgment by Lessee against Lessor.  Any claims by Lessee
against Lessor will be limited to actual damages only and will not, under any
circumstances, include lost profits or consequential damages.
 
25.04 If Lessor is a real estate investment trust, and if Lessor in good faith
determines that its status as a real estate investment trust under the
applicable provisions of the Internal Revenue Code of 1986, as heretofore or
hereafter amended, will be jeopardized because of any provision of this Lease,
Lessor may require reasonable amendments to this Lease and Lessee shall not
unreasonably withhold or delay its consent thereto, provided that such
modifications do not in any way, (i) increase the obligations of Lessee under
this Lease or (ii) adversely affect any rights or benefits to Lessee under this
Lease.  Lessor shall pay all reasonable costs incurred by Lessee, including
without limitation, legal fees incurred for reviewing any such proposed
modifications.
 
25.05 Lessor and any successor Lessor have the right to sell the Property or any
portion of it, or to assign its interest in this Lease, at any time and from
time to time.  Upon the sale or any other conveyance by Lessor of the Property,
or a portion thereof which includes the Premises, Lessor will be released from
all obligations and liability under this Lease arising out of any act, event,
occurrence or omission occurring or first existing after the date of such
conveyance to the extent the new owner of the Premises assumes responsibility in
writing for all such obligations and liability.
 
26. Subordination
 
Without the necessity of any additional document being executed by Lessee for
the purposes of effecting a subordination, and at the election of Lessor or any
mortgagee or any ground lessor with respect to the land of which the Premises
are a part, this Lease will be subject and subordinate at all times to: (i) all
ground leases or underlying leases which may now exist or hereafter be executed
affecting the Project, and (ii) the lien of any mortgage or deed of trust which
may now exist or hereafter be executed in any amount for which the Project,
ground leases or underlying leases, or Lessor’s interest or estate in any of
said items is specified as security; provided, however, that Lessee's occupancy
under this Lease shall not be disturbed if Lessee pays the rent and performs all
of Lessee's obligations under this Lease and is not otherwise in
Default.  Lessor or any mortgagee or ground lessor will have the right, at its
election, to subordinate or cause to be subordinated any ground lessee or
underlying leases or any such liens to this Lease.  If Lessor’s interest in the
Premises is acquired by any ground lessor or mortgagee, or in the event any
proceedings are brought for the foreclosure of, or in the event of exercise of
power of sale under, any mortgage or deed of trust made by Lessor covering the
Premises, or in the event a conveyance in lieu of foreclosure is made for any
reason, Lessee will, notwithstanding any subordination and upon the request of
such successor in interest to Lessor, attorn to and become the Lessee of the
successor in interest to Lessor and recognize such successor in interest as the
Lessor under this Lease.  Lessee acknowledges that although this Paragraph is
self-executing, Lessee covenants and agrees to execute and deliver, upon demand
by Lessor and in the form requested by Lessor, or any other mortgagee or ground
lessor, any additional documents evidencing the priority or subordination of
this Lease with respect to any such ground leases or underlying leases or the
lien of any such mortgage or deed of trust.  Lessee agrees that any person or
entity who acquires title to the Premises pursuant to a foreclosure of a deed of
trust or mortgage, or deed in lieu thereof, or the termination of an underlying
ground lease or master lease (a “Foreclosing Party”), even if such Foreclosing
Party elects to have Lessee attorn to the Foreclosing Party under this Lease,
shall not be (i) liable for any act or omission of any prior lessor or with
respect to events occurring prior to its acquisition of ownership, (ii) subject
to any offsets or defenses which Lessee might have against any prior lessor,
(iii) bound by prepayment of more than one month’s rent, (iv) liable for any
security deposit not actually received by such person or entity, (v) bound by
any amendment or modification to this Lease not consented to in writing by the
holder of the mortgage, deed of trust, ground lease or master lease or the
Foreclosing Party, or (vi) liable for any obligation or liability accruing under
this Lease after the Foreclosing Party assigns its interest under this Lease to
a third party.  Any such Foreclosing Party is expressly made a third party
beneficiary of the foregoing provisions, and all other provisions of this Lease
which are for the benefit of a Foreclosing Party, which rights shall survive a
foreclosure of the deed of trust or mortgage.
 
27. Force Majeure
 
Lessor will not be deemed in Lessor Default or have liability to Lessee, nor
will Lessee have any right to terminate this Lease or abate rent or assert a
claim of partial or constructive eviction, because of Lessor’s failure to
perform any of its obligations under this Lease if the failure is due in part or
in full to reasons beyond Lessor’s reasonable control.  If this Lease specifies
a time period for performance of an obligation by Lessor, that time period will
be extended by the period of any delay in Lessor’s performance caused by such
events as described herein.
 
28. Miscellaneous Provisions
 
28.01 Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular.  If more than one person or entity is Lessee, the
obligations of each such person or entity under this Lease will be joint and
several.  Without diminishing the provisions of Paragraph 17, the terms,
conditions and provisions of this Lease will apply to and bind the heirs,
successors, executors, administrators and assigns of Lessor and Lessee.
 
28.02 The captions and headings of this Lease are used for the purpose of
convenience only and shall not be construed to interpret, limit or extend the
meaning of any part of this Lease.  This Lease contains all of the agreements
and conditions made between Lessor and Lessee and may not be modified in any
manner other than by a written agreement signed by both Lessor and Lessee.  Any
statements, promises, agreements, warranties or representations, whether oral or
written, not expressly contained herein will in no way bind Lessor and Lessee
expressly waives all claims for damages by reason of any statements, promises,
agreements, warranties or representations, if any, not contained in this
Lease.  No provision of this Lease shall be deemed to have been waived by Lessor
unless such waiver is in writing signed by a regional vice president or higher
of Lessor or of Lessor’s management company, and no custom or practice which may
develop between the parties during the Lease Term shall waive or diminish the
Lessor’s right to enforce strict performance by Lessee of any terms of the
Lease.  No waiver by Lessor of a Default by Lessee of any term, covenant or
condition of this Lease will be deemed a waiver of any other term, covenant or
condition of this Lease, or of any subsequent Default by Lessee of the same or
any other term, covenant or condition of this Lease.  No delay or omission by
Lessor to seek a remedy for any Lessee Default of this Lease shall be deemed a
waiver by Lessor of its remedies or rights with respect to such
Default.  Additionally, regardless of Lessor’s knowledge of a Default at the
time of such acceptance, the acceptance of rent or any other payment by Lessor
will not constitute a waiver by Lessor of any Default by Lessee.  The duties and
warranties of Lessor are limited to those expressly stated in this Lease and do
not and shall not include any implied duties or implied warranties, now or in
the future. No representations or warranties have been made by Lessor other than
those contained in this Lease.  This Lease is governed and construed in
accordance with the laws of the state in which the Premises are located, and
venue of any legal action will be in the county where the Premises are located.
 
28.03 Time is of the essence for the performance of each term, condition and
covenant of this Lease.
 
28.04 This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter.  If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and (b)
such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.
 
28.05 Lessee hereby agrees not to disclose any terms of this Lease without the
prior written consent of Lessor.  Lessee shall not record this Lease or any
short form memorandum hereof.
 
28.06 The rights and obligations of the parties under this Lease shall survive
the expiration of this Lease and the termination of this Lease and/or of
Lessee’s right of possession.
 
28.07 Lessor and Lessee each warrant to the other that it has not dealt with any
broker or agent in connection with this Lease, other than the person(s) listed
in Paragraph 1 above whose commissions shall be paid by Lessor pursuant to
separate agreement.  Lessor and Lessee each agree to indemnify the other against
all costs, expenses, legal fees and other liability for commissions or other
compensation claimed by any other broker or agent by reason of the act or
agreement of the indemnifying party.
 
28.08 So long as Lessee fully performs all of its obligations hereunder, Lessor
covenants that Lessee shall have possession of the Premises free from
disturbance by those claiming through Lessor, subject to the terms of this
Lease.
 
28.09 Lessor has no duty to provide security for any portion of the Project.  To
the extent Lessor elects to provide any security, Lessor is not warranting the
effectiveness of any security personnel, services, procedures or equipment and
Lessee shall not rely on any such personnel, services, procedures or equipment.
Lessor shall not be liable for failure of any such security personnel, services,
procedures or equipment to prevent or control, or to apprehend anyone suspected
of, personal injury or property damage in, on or around the Project.
 
28.10 The grant of any consent or approval required from Lessor under this Lease
shall be proved only by proof of a written document signed and delivered by
Lessor expressly setting forth such consent or approval.  Unless otherwise
specified herein, any such consent or approval may be withheld in Lessor’s sole
discretion.  Any consent may be issued subject to conditions determined by
Lessor, in its sole discretion.  Notwithstanding any other provision of this
Lease, the sole and exclusive remedy of Lessee for any alleged or actual
improper withholding, delaying or conditioning of any consent or approval by
Lessor shall be the right to specifically enforce any right of Lessee to require
issuance of such consent or approval on conditions allowed by this Lease; in no
event shall Lessee have the right to terminate this Lease, to collect monetary
damages, or to pursue any other remedy for any actual or alleged improper
withholding, delaying or conditioning of any consent or approval, regardless of
whether this Lease requires that such consent or approval not be unreasonably
withheld, conditioned or delayed.
 
28.11 Lessee agrees to abide by, keep and observe all Rules and Regulations set
forth in Exhibit “D” and all additions and amendments to the same of which
Lessor provides written notice to Lessee. Lessor will not be responsible to
Lessee for any nonperformance by any other lessee, occupant or invitee of the
Property of any said Rules and Regulations.
 
28.12 Lessee will not place any signage on or about the Property, or on any part
thereof, without the prior written consent of Lessor which Lessor may withhold
or condition in its sole discretion.  All Lessee signage will comply with the
terms and conditions of this Lease, the sign criteria set forth in Exhibit “C”
and Exhibit “D,” or other criteria which Lessor may establish from time to
time.  Subject to the foregoing, Lessee may install signage on the north face of
the Building, the size of such signage to be limited to the lesser of the 40
square feet or 1/2 of the square footage of signage allowed by applicable
regulations at the time Tenant installs its signage.
 
28.13 Lessee will not vacate or abandon the Premises, or permit the Premises to
remain unoccupied for any period longer than fifteen (15) consecutive days any
time during the Lease Term.  If Lessee abandons, vacates, or surrenders the
Premises, or is dispossessed by process of law, or otherwise, any personal
property belonging to Lessee left in or about the Premises will, at the option
of Lessor, be deemed abandoned and may be disposed of by Lessor at the expense
and risk of Lessee.
 
28.14 In the event any party to this Lease initiates litigation to enforce the
terms of this Lease or to declare rights under this Lease, the prevailing party
will be entitled to collect its reasonable attorneys fees shall include all
attorneys fees incurred at and in preparation for discovery, arbitration, trial,
appeal and review, including deposition attorneys’ fees.  This attorneys’ fee
provision shall also apply to all litigation and other proceedings in Bankruptcy
Court.
 
28.15 Submission of this document for examination and signature by Lessee is not
an offer to lease and does not create a reservation or option to lease.  This
document will become effective and binding only upon full execution and delivery
by both Lessee and Lessor.
 
28.16 The following Exhibits are attached to this Lease and by this reference
made a part hereof:
 
A-1:           Premises
 
A-2:           Project
 
B:           Work Letter
 
C:           Sign Criteria
 
D:           Rules and Regulations
 
E:           Additional Space
 
F.           Confirmation Amendment
 
[Signatures appear on the following page]
 
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of the Lease
Execution Date.
 
THIS LEASE, WHETHER OR NOT EXECUTED BY LESSEE, IS SUBJECT TO ACCEPTANCE BY
LESSOR.
 
LESSOR:
LESSEE:
NNN VF WOODSIDE CORPORATE PARK, LLC, a Delaware limited liability company
By:        Triple Net Properties, Realty, Inc., its Agent
By:          Louis
Rogers                                                         
Its:           President                                                        
MERIX CORPORATION, an Oregon corporation
By:    /S/ Steve
Going                                                                       
Its:     Vice President, Secretary and General
Counsel                                                                      

Date:   February 9, 2007                                                   
        LEASE EXECUTION DATE
 
Lessor Fed. ID #:                                                      
 

 
 

--------------------------------------------------------------------------------

 

Lease Exh A-1 [leasea1.jpg]
 

 
 

--------------------------------------------------------------------------------

 

Lease Exh A-2 [leasea2.jpg]
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
WORK LETTER
 
1.           Lessor’s Work.
 
1.1. Plans.  Lessor’s Work is described in WGS Planned Interior Design’s
drawings for Project No. 06275.02 dated November 29, 2006, last revised January
16, 2007, using the modified building standard materials and finishes shown on
Schedule 1 attached (the “Plans”).  Lessor shall be responsible for the actual
and reasonable fees of WSG beyond initial space planning and design, up to a
maximum of .85¢ per rentable square foot.  Lessor’s architect is responsible for
final construction documentation for permitting.
 
1.2.           Construction.  The obligation of Lessor is to substantially
complete Lessor’s Work substantially in accordance with the Plans.  Lessor shall
use reasonable efforts to substantially complete Lessor’s Work by the scheduled
Commencement Date set forth in Section 1 of the Lease; provided, (a) the
consequences of delay in substantial completion of Lessor’s Work are those set
forth in the Lease, and (b) Lessor may substantially complete Lessor’s Work
earlier than the scheduled Commencement Date, in which event the Commencement
Date and date upon which rent commences to accrue shall be, at Lessor’s
election, such earlier date.
 
1.3.           Changes in the Plans.
 
(a)           A “Change Order” is a Lessor required or Lessee requested change
to the Plans.
 
(b)           Lessor shall have the right to require a Change Order based on
applicable codes, actual site conditions, and/or ambiguities or inconsistencies
in the Plans.
 
(c)           Lessee may request from time to time a Change Order.  If Lessee
wishes to request a Change Order, Lessee will submit in writing to Lessor a
detailed request of the change.  Lessor is not obligated to approve any Lessee
requested change.  If Lessor does approve the same, Lessor will deliver to
Lessee a written statement, hereinafter referred to as “Lessor’s Change Order
Statement”, of the estimated costs and expenses of the change with a reasonable
estimate, if applicable, of the additional time required for substantial
completion of Lessor’s Work.
 
(d)           Within three (3) business days following receipt by Lessee of
Lessor’s Change Order Statement, Lessee will provide Lessor its written
authorization to proceed with the change. If the change increases the costs of
Lessor’s Work, Lessee shall pay the amount required at the time of providing
authorization to proceed.  If Lessee does not provide such written authorization
to Lessor’s Change Order Statement accompanied by payment of such required
amount within this time period, Lessee’s request for a Change Order shall be
deemed cancelled.  All delays attributable to Lessee requested changes, whether
or not approved by Lessor and whether or not cancelled by Lessee, shall be
deemed delays caused by Lessee.  Lessee shall pay to Lessor any costs incurred
by Lessor regarding a Lessee requested change that is cancelled.
 
1.4.           Completion and Delivery.  Possession of the Premises shall be
delivered to Lessee when Lessor’s Work is substantially completed in accordance
with the Plans, as evidenced by a certificate of occupancy or on such earlier
date, if any, as is determined pursuant to the operation of Section 2.03 of the
Lease.  Within three (3) days of written request by Lessor, Lessee shall execute
and deliver to Lessor a confirmation letter prepared by Lessor affirming
substantial completion of Lessor’s Work, the date of Lessor’s delivery of the
Premises, and such other matters as Lessor may reasonably request.
 
1.5           Punchlist Work.  Lessor’s Work shall be deemed substantially
completed even if minor items of work which do not materially adversely affect
Lessee’s ability to conduct its business remain to be completed or corrected
(hereinafter referred to as “Punchlist Items”).  Lessee shall notify Lessor of
any Punchlist Items by written notice given within five (5) business days
following receipt of Lessor’s written notification of substantial completion of
Lessor’s Work.  Lessee shall be deemed to have approved Lessor’s Work if Lessee
does not deliver such a list to Lessor within such time period and to have
approved all of Lessor’s Work except only properly and timely listed Punchlist
Items.  The obligation of Lessor regarding Punchlist Items shall be to complete
the same to industry standard as soon as possible.  Lessor shall have complete
access to the Premises for the purpose of performing punchlist work.  Any
dispute as to Punchlist Items shall be resolved by an architect or other
qualified professional designated by Lessor, but such dispute shall not delay
the date upon which Lessor’s Work is deemed substantially complete.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


WOODSIDE CORPORATE PARK
Tenant Improvement Standards
Two and Three Greystone


GENERAL REQUIREMENTS


These standards shall be used in conjunction with Tenant’s space plan and tenant
improvement (TI) allowance granted by Landlord to determine TI costs and
allocation of those costs between Tenant and Landlord.


All items herein are to be provided (i.e., furnished and installed) as part of
TI unless noted otherwise (e.g., “provided in building shell”).




DOORS, FRAMES, RELITES & DOOR HARDWARE


·  
Entry Doors: 3’-0” x 8’-0” solid core, Bubinga wood veneer, lightly stained to
building standard reddish tone and lacquered at entrances from public core
areas. Schlage, Sparta, “D” Series lockset style, keyed into building master
system; all hardware brushed chrome finish; Timely frame; door/frame assembly
20-minute fire rated “S” labeled (certain first flood doors required to be
90-minute fire rated “S” labeled assemblies, verify with architect). Omit



·  
Interior Doors: 3’-0” x 8’-0” solid core, Bubinga wood veneer, lightly stained
to building standard reddish tone; Schlage Sparta, passage set or lockset as
specified; Timely standard color frame.



·  
Relites: When indicated, Omit 1’-0” to 3’-0” Add on WGS plan width x7-0” relite
adjoining door with Timely frame. Provide 14”x7’-0” wired glass relite at the
side of every entry door off a corridor.



CEILING TILE AND GRID


·  
Suspended acoustical ceiling grid with 2’x 4’ configuration is provided in
building shell. Building standard “Second Look” tegular suspended acoustical
ceiling tiles are stocked on each floor, tenant to install throughout tenant
space. Slack wires for all light fixtures to be installed during tenant space
construction.



FINISHES


·  
Corridor Walls: Constructed by Landlord



·  
Exterior Perimeter Walls: Metal framing and batt insulation provided in building
shell: provide 5/8” gypsum board at wall and sill (caulk joint at window
frames). Finish and paint as interior walls in TI.



·  
Demising Walls: Construct to structure; 3½”, 20 gauge metal studs at 16” on
center with 5/8” gypsum board on each side; smooth finish tenant side (no gypsum
on adjacent tenant side); 3½” sound attenuation batt insulation in walls, sound
caulking at floor slab and structure above; cut in opening to allow for double
sound lined elbows for return air in plenum.



·  
 Interior Walls: Constructed to underside of suspended ceiling: 3½”, 25-guage
metal studs at 24” on center with 5/8” gypsum board on each side; smooth finish.



·  
Window Blinds: 1” horizontal mini-blinds at all exterior windows provided in
building shell; color to be clear anodized aluminum.



·  
Paint: Color to be selected Omit from Landlord’s paint palette Add “by Tenant”.
One coat of PVA gypsum primer and tow coats of latex paint, eggshell finish to
be applied to walls.



·  
Carpets: Interface “I-brand” 30oz/yd yarn weight, direct glue down. Color to be
selected from standard books or Landlord’s standard palettes. Add Optional
selection of 26oz. Antron level loop carpet tile.



·  
Base: 4” Roppe, rubber cove base. Add top set base at carpet areas. Remove cove
base where existing at carpet locations.



·  
VCT: Mannington, 12”x12” tile; to be selected from standard options or
Landlord’s standard palettes.



MILLWORK


·  
Upper/Lower Cabinets and Counter Tops: High pressure plastic laminate to be
selected add by tenant designer omit from Landlord’s building standard color
selections; brushed chrome wire pulls, concealed hinges and drawer guides to be
used on cabinetry; number of shelves shall be noted on plans. Shelving not
exposed to view, and all cabinet interiors to be melamine.



SPECIALTIES


·  
Signage: Provide tenant signage at suite entry door per Landlord’s standard
within building corridor and at building directory.



·  
Fire Extinguisher: Provide a semi-recessed cabinet with full glass door. One
fire extinguisher, with rating of not less than 2-A: 10B, for each 3,000 USF
within Tenant’s space; travel from any portion of building not to exceed 75
feet, install in Tenant’s space at location to be determined by Landlord and
City of Beaverton Fire Marshal.



ELECTRICAL


Electrical service is 1600A, 480Y/277V, 3 phase, 4wire, providing 19.8 watts per
square foot electrical density throughout the building. Available capacity to
Tenant is as follows:


Available at 208Y/120V =                                                     5.5
W /sq.ft. from the spare capacity of (3) 112.5KVA transformers, one panel for
each floor


Available at 280Y/277V
=                                                      6.5 W /sq.ft. from
existing 480Y/277V panels and main switchgear.


Total Capacity to Tenant
=                                                      12.0 W /sq.ft.


Tenant Lighting Load =                                                      1.5
W /sq.ft. (maximum load allowed by Oregon Energy Code)


Total capacity to Tenant
=                                                     10.5 W/sq.ft.
plus tenant lighting (note that in addition to the 5.5 W/sq.ft. already
available at 208Y/120V, more 120V power can be obtained by the tenant installing
transformers in their tenant space to step down building 480V voltage to
208Y/120V).


Power distribution system needs to include dedicated panels for mechanical
equipment, lighting and “utilization” voltage (208Y/120V for computers and
general-purpose loads), respectively. A transient voltage surge suppression is
provided at the main switchgear to protect tenant’s electronic equipment from
power transients originating from outside the building due to cut power lines,
switching at the nearby utility substation, etc.


The building included provisions for future fiber optic service. The main
electrical room is connected to the utilities and building campus as follows:
(2) 4” conduits including innerduct for future fiber optic cable for telephone
and (1) 2” conduit for cable TV, and pathways to other buildings on the campus
through (2) 4” conduits.


Tenants are required to install their LAN and phone system equipment within
their tenant space. Three 4” sleeves are provided for telephone/fiber optics
linking the 1st and 2nd floor electrical rooms.


Lighting consists of dedicated lighting panels for each floor’s electrical room.


Tenant spaces include one 2’x 4’ 3-lamp, 18 cell parabolic light fixture
fluorescent luminaries with single electronic ballasts and (3) T8 fluorescent
lamps for every 105 square feet stocked on each floor for use as general purpose
office lighting.


There is full coverage of emergency lighting in all lobby, stairwell, restroom
and utility rooms.


The fire alarm system is a microprocessor-based system with zoned initiation
circuits for manual pull stations and automatic detectors (smoke and heat
detectors) and ADA compliant alarm devices (strobes and horn/strobes) within all
public spaces and restrooms, and an autodialer for contacting service in event
of alarm.


The existing fire alarm system can be expanded for additional initiation circuit
zones leading to tenant spaces. Tenants are required to add power supply
cabinets for alarm device circuits as needed to provide additional coverage
within their space.


·  
Switching: Single level switching for each room, with ivory cover plate and
occupancy sensors or sweep controls in open office areas, as required per code,
tied into building lighting management system.



·  
Convenience Power: 110v duplex outlets with ivory coverplates and mounted at 15”
(typical), connected to existing subpanel in electrical room on each floor.
Items connected to outlets shall not exceed 7 watts per usable square foot.
Three outlets are to be provided per office and one floor mount per four
workstations, unless otherwise approved by Landlord. Add provide a minimum of
one 20 amp circuit per four work stations.



·  
Telephone Board: A 4’x 8’x ¾“ telephone terminal board with 110v 20-amp
dedicated outlets provided in electrical room on first floor in building shell.
Additional boards or outlets, if required, will be included in TI documents.
Tenant shall be responsible for installation and distribution of telephone
system from shell board. Single mud ring and pull string shall be provided in
each office and at other designated locations; Tenant’s vendor shall install
dual data/phone outlets from a single mud ring and cover outlets with ivory
cover plates.



·  
Telephone & Data Jacks: Mud ring mounted at 15” and pull string to above
ceiling; wiring, connections and ivory coverplates to match building standard,
by Tenant’s vendor. Tenants are required to run data and communication cabling
in bundles in an orderly fashion. Cables to be run parallel with columns and
gridlines. Follow ANSI/TIA/EIA-568-A guidelines for commercial building wiring



Tenant’s electrical is to have a minimum of a performance specification and
approval of subcontractor’s design and inspections by landlord’s approved
electrical engineer.


PLUMBING


·  
Sinks: Elkay #LR-2522 or #LR-2219 (if sink required due to size constraints);
stainless steel bowl. Insulate all drain pipes. Provide individual water heaters
within cabinetry at all tenant sink locations

·  
Faucets: Delta 100 series; chrome finish

·  
Water Heater (point-of-use): AO Smith DEL-6, provide T&P valve and route to new
floor drain



MECHANICAL


The HVAC system consists of (2) 60 ton rooftop VAV units serving fan-powered
terminal units within electric heat at perimeter zones and shutoff terminal
units at interior zones. Interior zones shall not exceed 1,800 useable square
feet. Perimeter zones shall not exceed 600 useable square feet. Corner offices
shall be on separate zones regardless of size. Conference rooms to accommodate
more than four people to be on separate zones. Adjacent tenants not to be served
off same terminal units.


All terminal units to be connected to building energy management system (EMS)
(Trane Tracer); new terminal units added as part of Tenant Improvement work to
be programmed into EMS system by factory certified contractor.


New TI work to be rebalanced by an independent air balancer.


Add Mechanical contractor to prepare AutoCAD as-built drawings and two
hardcopies of all TI work and deliver to Landlord


Tenant’s HVAC is to be fully engineered and inspected by Landlord’s engineer and
installed be Landlord’s approved HVAC subcontractor. Add Tenant to review and
approve Mechanical Plans prior to construction.


·  
Ductwork: Low pressure supply ductwork to be installed from existing VAV boxes
to individual zone spaces. Supply diffusers to be linear slot-type at perimeter
zones. Interior zones to be 24x24 T-bar-type diffusers or frames to match
ceiling type. Return grilles to be 24x24 T-bar-type grilles or frames to match
ceiling type with acoustical sound boots, typical to shell.



·  
Zoning: Provide separate zones for conference rooms, corner offices, reception
areas and other unique zones. No terminal unit to be shared between tenants.
Tenant may add additional terminal units as necessary and coordinate connection
with shell ductwork.



·  
Temperature Sensors: Use landlord-provided temperature sensors for the VAV units
provided in the shell. Sensor locations to be reviewed for approval by Landlord.
Add additional temperature sensors upon addition of terminal units. Program
additional terminal units into existing TRANE EMS system. All control to be by
contractor certified for TRANE system.



·  
Exhaust: Provide additional exhaust fan to transfer plenum air in data/telecom
rooms if heat-producing equipment less than 6,000 Btu/hr. is added to the space.
Set the thermostat to cycle fan on at 80F.



·  
Additional Cooling: Provide additional separate mechanically cooled system to
serve any heat-producing equipment greater than 6,000 Btu/hr.



FIRE PROTECTION


·  
Sprinklers: Quick response heads, semi-recessed, white escutcheons. Heads
provided in building shell adequate for open office use, additional heads as
required by Tenant’s space plan shall be added in TI. All heads will be centered
in 2’x 2’ portion of ceiling tile.



SECURITY


The building has a security system with proximity card readers at exterior doors
on the main level as described below, with boxed for future card readers at the
stairwells as tenants are added. The system is sized to allow expansion to
future detection devices such as motion sensors and glass-break sensors on an
as-need basis.


The card access system for this Class A office building is manufactured by Keri
Systems. The following are the features and benefits of the installed system.


·  
All exterior 1st floor doors will have automatic locking/unlocking features
based upon time of day, day of week, and holiday schedule.



·  
The north and south doors will unlock during normal business hours and allow
egress during non-business hours.



All doors will unlock during a fire alarm condition, and will have green
emergency override switches to allow emergency egress.
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”


SIGN CRITERIA


Conformity by Lessee to the following Sign Criteria requirements shall be
strictly enforced and are terms and conditions of the Lease.


1.           GENERAL REQUIREMENTS
1A.           The term “signage” as used herein and elsewhere within the Lease
shall include, but not be limited to, any signs, placards, banners, pennants,
lettering, insignias, trademarks, marquees, art work and any and all other
display and advertising materials.


1B.           Lessee shall not install or display any Signage anywhere on the
Premises, Project or Property without Lessor’s prior written consent, which
Lessor may withhold in its sole discretion. Such Signage approval by Lessor,
shall include, but not be limited to, Lessee signage installed or displayed on
or attached to any glass areas, doors, roofs, walls, landscaped areas, walkways,
vehicles, machinery or other apparatus, whether permanently affixed to or from
time to time on or about the Property.


1C.           Lessor reserves the right to designate the location and quantity
of all Lessee Signage.


1D.           The size, design, content, color and other physical aspects of
Lessee signage, as well as the materials, fabrication and installation methods
to be employed, must be approved by Lessor, in writing, prior to commencement of
any Signage fabrication or installation. No exposed conduit, tubing, “J” box or
raceway is permitted on any Lessee Signage. Flashing, moving or audible Lessee
Signage is prohibited.


1E.           All Lessee Signage must comply with any and all governing laws,
codes, regulations, covenants and restrictions. No labels will be permitted on
the exposed surface of any Lessee Signage, except those labels required by any
governing authority.


1F.           Lessor reserves the right to withdraw its approval and thereby
designate as disapproved any previously approved Lessee Signage.


1G.           All direct, indirect and any associate costs and expenses related
to Lessee Signage, included but not limited to installation, maintenance,
removal and restoration of Lessee Signage and any affected areas of the
Property, shall be at Lessee’s sole cost and expense.


1H.           Should Lessee fail to maintain its Signage at a standard to be
determined by Lessor in its sole discretion then Lessor may, without any
recourse by Lessee or liability by Lessor to Lessee, remove or restore such
sub-standard Signage. Any Lessee Signage removed or restored on behalf of Lessee
by Lessor, shall be at Lessee’s sole cost and expense, payable immediately upon
demand by Lessor.


1I.           Lessor reserves the right to require Lessee to utilize vendors
preapproved or designated by Lessor for all Lessee Signage and Signage related
matters. In the event Lessor designates, refers or approves a specific sign
vendor, Lessor shall not be responsible or liable in any way for disputes
between such vendor and Lessee.


1J.           Lessor reserves the right to require Lessee to have Signage and,
if so required, Lessee Signage must be completed and installed within 60 days
after Lessee’s Lease Term commences.


1K           All Lessee Signage shall only contain Lessee’s choice of either its
legal name or its Trade Name as it appears in the Lease. No Lessee Signage or
Lessee Signage content shall create any claim, expressed or implied of a
Transfer as defined in the Lease.


1L. Upon expiration or earlier termination of the Lease, or if Lessee installs
or displays Signage which does not comply with the terms and conditions of this
Sign Criteria, Lessor, in addition to any other remedy, reserves the right to
require Lessee to remove its Signage, or any part thereof, and to require Lessee
to repair and restore all areas and surfaces of the Property affected by such
removal. Such restoration and repair work shall include, but not be limited to,
removal of any associated electrical wiring, patching of damaged areas and
painting to match surrounding surfaces. Should Lessee, after demand by Lessor,
fail to remove any Signage designated for removal by Lessor or fail to repair
and restore any affected areas, Lessor shall have the right to do so at Lessee’s
sole cost and expense.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”


RULES AND REGULATIONS


1.01           The following Rules and Regulations now in effect govern Lessee’s
use of the Premises and any part of the Project or Property used in common by
Lessee. Lessee will be bound by such Rules and Regulations and agrees to cause
Lessee’s employees, agents, contractors, suppliers, invitees and licensees to
observe the same.


1.02           Wherever Lessor provides standard window coverings, such
coverings shall not be altered, removed or replaced by Lessee. Wherever Lessor
does not provide standard window coverings, selection and installation or window
coverings by Lessee shall be subject to Lessor’s prior written approval. If
Lessor objects to any item attached to, or used in connection with or on any
window, other glass area, or interior or exterior wall Lessee will immediately
upon notification remove such objectionable item or discontinue such use.
Further, Lessee agrees not to place anything in close proximity to any window or
glass area of the Premises which may appear from the outside of the Premises.


1.03           Lessee will not use any sidewalks, hallways, entrances,
elevators, stairways, exits, lobbies or any other areas used in common by
lessees of the Property other than for normal ingress or egress; Lessee shall
not obstruct use of any such area. Lessor will in all cases retain the right to
control and prevent access to such areas by all persons whose presence in the
sole judgment of Lessor would be prejudicial to the safety, character,
reputation and/or interest of the Property and/or its lessees. Neither Lessee
nor its employees, agents, contractors, suppliers, invitees or licensees shall
go on any roof or ladder, in any mechanical rooms, or climb on any exterior
structures of any nature on the Property without Lessor’s prior written consent.


1.04           Lessor reserves the right, exercisable without notice and without
liability to Lessee, to change the name, street and/or address of any part of
the Property. With the exception of Lessee’s address, Lessee shall not use the
name of the Property or any part thereof in connection with promoting or
advertising Lessee’s business. Lessor will have the right to prohibit publicity
by Lessee which in Lessor’s opinion impairs the reputation or marketability of
the Property or any part thereof.


1.05           Lessee shall not keep or allow to be used any foul or noxious gas
or substance in or about the Premises. Nor shall Lessee occupy or use the
Premises in any manner which is objectionable or offensive to other lessees or
Lessor by reason of odor, noise, vibration or interference in any way. Any
equipment or device of Lessee which causes noise or vibration that may be
transmitted to any structural portion of the Property or to any part therein to
such a degree as to be objectionable to any lessee or Lessor must be approved in
writing by Lessor prior to its installation and be placed and maintained by
Lessee, at Lessee’s expense, on vibration eliminators or other devices
sufficient to eliminate such noise or vibration. Lessee shall keep the Premises
free of mice, ants, bugs and other vermin.


1.06           Lessee will not use or keep in the Premises, or on or about the
Property, any kerosene, gasoline or flammable or combustible fluid or material
other than those limited quantities necessary for the operation or maintenance
of general office equipment, for which Lessor has been previously advised and
give its consent.


1.07           Lessor reveres the right to exclude or expel from the Property
any person who, in the Lessor’s judgment is intoxicated or under the influence
of liquor or drugs or who is in violation of any of the rules and regulations of
the Property.


1.08           Lessee shall not alter or re-key any lock or bolt or install any
new or additional locks or bolts on any doors of the Premises without prior
written consent from the Lessor. Upon the termination of its tenancy, Lessee
will provide Lessor with all keys, whether furnished or otherwise procured, and
shall be responsible for the cost of replacing any keys that are lost.


1.09           The Premises shall not be used for lodging nor for any improper,
immoral or objectionable purpose. No cooking will be done or permitted on the
Premises or elsewhere on the Property without Lessor’s consent, except that the
preparation of coffee, tea, hot chocolate and similar beverages and employee use
of a microwave oven is permitted, provided that such equipment and use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances and manufacturer’s guidelines and recommendations.


1.10           Lessee will not solicit business from other lessees of the
Property, Canvassing, soliciting, peddling and distribution of handbills or any
other written material is prohibited, and Lessee will cooperate with Lessor to
prevent such activities.


1.11           Lessee agrees to comply with and not restrict or impair in any
way, all safety, fire protection and evacuation procedures and regulations
established by Lessor or any government agency. Lessee shall not do or permit
any act or bring anything on the Property or any part thereof which shall
obstruct or interfere with the rights of other lessees.


1.12           Except for the ordinary hanging of pictures and wall decorations,
Lessee will not mark, drive nails, screw, cut or drill into the partitions,
woodwork, ceilings or plaster, or in any way deface, mar, paint or penetrate the
Premises or any part of the Property, except in accordance with the Lessee
Alteration provisions of the Lease. Additionally, Lessee will not affix any
floor covering to the floor of the Premises in any manner except as approved by
Lessor.


1.13           No electrical wiring, outlets or apparatus shall be installed or
altered by Lessee, except in accordance with the Lessee Alteration provisions of
the Lease. Lessor reserves the right to direct where and how telephone and other
telecommunication wires are to be introduced to the Premises. Lessee may not
alter or overburden the designed capacity of any existing electrical outlets.


1.14           Lessee shall not place or affix any radio or television antennas,
satellite dishes, loudspeakers or other similar devices, awnings, outside
furniture, etc. on the roof, exterior walls or outside of any building or on any
other part of the Property without Lessor’s prior written approval. Additionally
Lessee will not place any signs, advertising, billboards, lighting, or any other
devices or means of advertising or identification on property adjacent to the
Property that in Lessor’s opinion obstructs, impairs, restricts or in any way,
in Lessor’s opinion, negatively affects the Property or would not be permitted
by the terms of this Lease or these Rules and Regulations if such action were
taken on the Property,


1.15           Lessor reserves the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought on to
the Property. Such Lessor approved items shall be moved in or about the Property
under the direction of Lessor and in a manner and at such times that will not
inconvenience any lessee. Lessor reserves the right to prohibit or impose
conditions upon the installation of objects which may overload any floor.


1.16           All parking facilities of the Property shall be regulation by
Lessor and may be modified or amended and Lessor deems necessary. Lessee shall
not permit or allow any vehicles that belong to or that are controlled by Lessee
or Lessee’s employees, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Lessor for such activities. Users of the
parking areas will obey all posted signs and not impede the flow of traffic.
Washing, waxing, cleaning or servicing of any vehicle is prohibited. No campers,
recreations vehicles or trailers are permitted and all disabled vehicles must be
removed within 24 hours. “For Sale” signs or any other advertising is not
permitted on or about any parked vehicle. No vehicles shall be brought into or
kept in the Premises. Lessor reserves the right to tow, without cost or
liability to Lessor, any vehicle: 1) parked in an unauthorized or illegal
parking area or; 2) whose audio theft alarm system remains engaged for an
unreasonable period; and 3) belonging to any violator of any of Lessor’s parking
rules and regulations. Further, in addition to all of its other rights and
remedies, Lessor reserves the right to refuse to permit any person to park
within the Property who violates any of these or any other rules or regulations
which Lessor may establish.


1.17           Lessee shall not do any act which will create any additional
costs to maintain the appearance or cleanliness of any part of the Property. No
dirt or other substances shall be disposed of anywhere on the Property,
including but not limited to in any hallways, stairways, elevators or lobbies or
on any parking areas, landscaping, walkways or in any other areas used in common
with other lessees.


1.18           Lessee assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping Premises
doors locked and all doors into common areas such as doors into entrances,
public, corridors, lobbies, etc., closed, except for normal ingress and egress.


1.19           No signage, notices or advertisements may be place by Lessee
anywhere outside of its Premises and all signage must comply with the Sign
Criteria exhibit attached to and made a part of this Lease and any other terms
and conditions of these Rules and Regulations and the Lease.


1.20           Lessee shall not use any method of heating or air conditioning
other than as provided by Lessor without Lessor’s prior written consent.


1.21           Lessor may prohibit smoking within Lessee’s Premises, the
Project, or any part thereof, and may require Lessee and any of its agents,
employees, suppliers, customers, guests and invitees who desire to smoke, to
smoke within specifically designated smoking areas which Lessor may change from
time to time. It will be Lessee’s sole responsibility to ascertain from Lessor
the specific smoking program in effect at the Property and the time of its lease
commencement. Any smoke program implemented by Lessor will be strictly enforced.


1.22           Rest room partitions, mirrors, wash basins and other plumbing
fixtures shall not be used for any purpose other that that for which they were
constructed and no sweepings, trash or other substances shall be disposed of
therein. Any damage or injuries caused by Lessee, its employees, agents,
contractors, suppliers, invitees or licensees shall be borne directly by Lessee.


1.23           No heavy items may be transported by elevator if such item or
items exceed the load capacity of the elevator. Lessee’s initial move in and
subsequent deliveries of bulky items, such as furniture, equipment, supplies,
merchandise, safes and similar items will be subject to reasonable scheduling
and approval of persons moving such items by Lessor. Deliveries during normal
office hours shall be limited to normal office supplies and other small items.
Lessee shall be responsible for protecting elevator interior and exterior
finishes and flooring whenever items are transported in them on Lessee’s behalf.


1.24           Lessee will not waste electricity, water or air conditioning and
agrees to cooperate fully with Lessor in this regard and to comply with any
Lessor or governmental energy-saving rules, laws and regulations.


1.25           Lessee understands that air conditioning and heating systems
supply cool air and heat to large zones and regulated by zonal thermostats.
Lessor shall determine the locations of, make any modifications to, and have
exclusive control over all such thermostats, their settings, the zones and all
parts of the system. Lessee aggress to cooperate with other parties within its
zone(s) to maximize the comfort level of all parties and shall not touch,
adjust, tamper with, or otherwise affect any thermostat or any part of the
heating/cooling systems. Lessee will direct all problems related to
heating/cooling systems directly to Lessor.


1.26           Lessor shall be under no obligation to provide heating or air
conditioning services to the building during off hours (between 6:00 p.m. and
8:00 a.m., Monday through Friday and on non business days). Lessee may request
additional heating or air conditioning during off hours and, should Lessor agree
to supply such service, Lessee will reimburse Lessor for all costs and expenses
incurred, as determined by Lessor in its sole discretion.


1.27           Lessor and its agents reserve the right to exclude from the
building any unknown person, or any person otherwise improperly identified.
Lessor shall in no case be liable for any damages for any error with regard to
the admission to or exclusion from the building of any person. In the case of
invasion, mob, riot, public excitement or any other circumstance which Lessor,
in its sole discretion, believes will place lessees and/or the Property in
jeopardy, Lessor reserves the right to prevent access to the building during the
continuance of same by such action as Lessor may deem appropriate.


1.28           Lessee’s designated representative shall notify Lessor promptly
of any required maintenance items for which Lessor is responsible. Employees of
Lessor will not perform any work or do anything outside of their regular duties
unless under special instruction by Lessor.


1.29           No Lessee shall employ any person or persons other than the
janitor of Lessor for the purpose of cleaning its Premises unless otherwise
agreed to by Lessor in writing. No Lessee shall cause any unnecessary labor by
reason of Lessee’s carelessness or indifference in the preservation of good
order and cleanliness. Lessor shall not be responsible to any Lessee for any
loss of property on the Premises or on or about the Property, however occurring,
or for any damage done to any effects of any lessee by the janitor or nay other
employee or any other person.


1.30           Neither Lessee nor any of its employees, agents, contractors,
suppliers, invitees or licensees may use on any portion of the Premises, Project
or Property any hand truck except those equipped with rubber tires and side
guards or such other material-handling equipment as Lessor may approve or
require.


1.31           These Rules and Regulations impose obligations upon Lessee which
are in addition to the obligations of Lessee set forth in the Lease. Nothing in
these Rules and Regulations will be construed in any way to diminish or to
waive, in whole or in part, the terms, covenants, agreements and conditions of
the Lease. In the event that provisions of both these Rules and Regulations and
also of the Lease regulate the same subject matter, Lessee shall comply with all
such provisions; if any such provisions are in direct conflict, the provisions
of the Lease shall control. Lessor may waive any one or more of these Rules and
Regulations for the benefit of any other lessee, but no such waiver by Lessor
will be construed as a waiver of such Rules and Regulations in favor of Lessee,
no obligate Lessor to grant any waiver (similar or dissimilar) to Lessee, nor
prevent Lessor from thereafter, enforcing any such Rules and Regulations against
any or all of the lessees of the Property. Waiver of one Rule or Regulation
shall not constitute nor require any other waiver of the same or any other Rule
or Regulation. Delay in enforcement by Lessor shall not constitute a waiver. A
waiver by Lessor shall only be established by proof of a written waiver issued
by Lessor expressly setting forth such waiver.


1.32           Lessor reserves the right to adopt such additional reasonable and
non discriminatory Rules and Regulations (whether similar or dissimilar to these
Rules and Regulations), and/or such amendments to any Rule or Regulation, as, in
its judgment, may from time to time be appropriate and Lessee agrees to abide by
all such additional Rules and Regulations and amendments which may be adopted.


 

 
 

--------------------------------------------------------------------------------

 

Lease Exh E [leasee.jpg]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 
CONFIRMATION AMENDMENT
 
THIS CONFIRMATION AMENDMENT is entered into effective as of this ___ day of
_______________, _______, by and between ______________________________
(“Lessor”), and
 
 (“Lessee”).
 
RECITALS:
 
A.           Lessor and Lessee are parties to that certain Lease dated (the
“Lease Agreement”).  The defined terms used in the Lease Agreement shall have
the same meanings when used herein.
 
B.           Lessor and Lessee desire to confirm certain matters regarding the
Lease Agreement, as set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows.
 
1.           Lessee has completed Lessor’s Work in accordance with the Plans and
any properly authorized changes or amendments to the Plans.  Landlord completed
Landlord’s Work on _________________________.
 
2.           The Commencement Date
is                                                                                                           .  The
Expiration Date is.
 
3.           The parties agree that the rentable area of the Premises is
__________ square feet.  [If this figure differs from the figure set forth in
the Lease Agreement, then the following revisions are made to Sections 1.01,
1.06, 1.07 and 1.09 of the Lease Agreement.]
 
4.           Except as expressly amended and confirmed hereby, the Lease
Agreement remains in full force and effect and is hereby ratified and confirmed.
 
IN WITNESS WHEREOF, this Confirmation Amendment has been executed as of the date
and year first above written.
 
LESSOR:
____________________________________
____________________________________
By:                                                                
Its:                                                                
LESSEE:
____________________________________
____________________________________
By:                                                                
Its:                                                                



 

 
 

--------------------------------------------------------------------------------

 
